Exhibit 10.1

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”), dated as of October 2, 2017, is
entered into by and between Profitect, Inc., a Delaware corporation,
(“Sublandlord”), and Minerva Neurosciences, Inc., a Delaware corporation,
(“Subtenant”).

W I T N E S E T H

WHEREAS, Sublandlord, as Tenant, and BP Reservoir Place LLC (“Prime Landlord”),
as Landlord, entered into that certain Lease dated May 28, 2010, as amended,
(the “Prime Lease”), expiring July 31, 2021;

WHEREAS, the Prime Lease relates to the premises (the “Premises”) measuring
approximately 5,923 rentable square feet located in Suites 286 and 289, on the
2th (Second) floor of the building known and numbered 1601 Trapelo Road,
Waltham, MA 02451 (the “Building”); and

WHEREAS, Sublandlord wishes to sublease to Subtenant, and Subtenant wishes to
sublease from Sublandlord, the Premises as shown on the plan attached hereto as
Exhibit A (hereafter the “Subleased Premises”) on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Sublandlord and Subtenant hereby agree as
follows:

ARTICLE I

General Provisions

1.    The foregoing recitals are hereby incorporated by reference. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Prime Lease.

2.    This Sublease and Subtenant’s rights hereunder are in all respects subject
and subordinate to the terms of the Prime Lease, a copy of which is attached
hereto as Exhibit B. No provision of the Prime Lease shall confer any greater
rights on Subtenant than are provided in this Sublease. Any other provision
hereof to the contrary notwithstanding, Subtenant shall have no right to, and
Subtenant covenants that it shall not, violate any terms, covenants or
conditions of the Prime Lease. Subtenant agrees to be independently bound by and
subject to all of the terms, covenants and conditions set forth in the Prime
Lease on the part of Sublandlord (as Tenant under the Prime Lease) to be kept
and performed, other than (1) rental obligations and other like terms which
would by their nature or by their terms be applicable only to Sublandlord (as
Tenant under the Prime Lease), (2) any restoration obligations (except with
respect to alterations made by Subtenant which are required to be removed at the
end of the term under the Prime Lease), and (3) any other obligations which
relate to any period of time prior to commencement of the Sublease Term
(including, without limitation, obligations to cure violations of law or to make
repairs, the need for which arose prior to the commencement of the Sublease
Term). Subtenant shall have no rights under the Prime Lease containing
(a) options or rights to extend the term of the Prime Lease, (b) options, rights
of first offer, rights of first



--------------------------------------------------------------------------------

refusal, or other rights to expand the rentable square feet comprising the
Premises or lease any other space in the Building, or (c) options to terminate
the Prime Lease or contract the rentable square feet comprising the Premises
(other than to exercise termination options for this Sublease for casualty and
condemnation if Sublandlord would have the right under the Prime Lease to
exercise a right of termination). This Sublease shall automatically terminate
upon the termination of the Prime Lease for any reason, subject to the
provisions of Article VI, Paragraph 9 hereof. If the Prime Lease shall terminate
during the term hereof for any reason whatsoever, this Sublease shall terminate
upon such termination with the same force and effect as if such termination date
had been named herein.

ARTICLE II

Subleased Premises

Sublandlord, in consideration of the rents herein reserved and of the terms,
covenants and conditions herein contained, hereby leases to Subtenant, and
Subtenant hereby leases from Sublandlord, the Subleased Premises. The Subleased
Premises are leased in “as-is” condition without any representations or
warranties by Sublandlord regarding the condition or suitability of the
Subleased Premises for Subtenant’s use and without any obligation on the part of
Sublandlord to construct or prepare the Subleased Premises for Subtenant’s use
and occupancy. Notwithstanding the foregoing, Sublandlord shall deliver the
Premises in “broom clean” condition with professionally cleaned floor areas and
with all building systems (for which Sublandlord is responsible for repair under
the Prime Lease) in working order as of the Commencement Date.

ARTICLE III

Sublease Term

To have and to hold the Subleased Premises unto Subtenant for a term (the
“Sublease Term”) commencing on the date (the “Commencement Date”) that is the
later of (a) November 1, 2017, (b) Sublandlord vacating the Subleased Premises
and delivering the same to Subtenant in the condition required under this
Sublease (the “Delivery Date”), and (c) the date of Prime Landlord’s written
consent to this Sublease, and ending on July 30, 2021 (the “Expiration Date”),
unless sooner terminated as herein provided. This Sublease is conditioned on,
and shall not be effective until approved by Prime Landlord, in writing, such
written approval to be in form reasonably acceptable to Subtenant and
Sublandlord, it being agreed that Prime Landlord’s standard form of consent
shall be deemed reasonably acceptable. Sublandlord shall promptly request the
same and pay any fees or charges expressly provided for in the Prime Lease. If
Prime Landlord elects, in writing, to withhold its consent written consent to
this Sublease for any reason whatsoever, then this Sublease shall be deemed null
and void and of no further force or effect and Sublandlord shall not have any
liability to Subtenant on account of Prime Landlord’s withholding or denial of
consent, and, in which case, Sublandlord shall promptly return to Subtenant the
Security Deposit and all other sums theretofore paid by Subtenant hereunder. If
Prime Landlord’s written consent is not received by November 15, 2017, either
party by notice to the other party given after November 15, 2017 and prior the
receipt of Prime Landlord’s consent, may cancel this Sublease, in which case
Sublandlord shall promptly return to Subtenant the Security Deposit and all
other sums theretofore paid by Subtenant hereunder. If the Delivery



--------------------------------------------------------------------------------

Date is delayed, due to Force Majeure, beyond the date (the “Outside Date”) that
is the later to occur of (i) November 15, 2017, and (ii) the date of delivery by
Prime Landlord of its written consent, then Subtenant shall be entitle to a
credit against the rent due hereunder (after the expiration of any other free
rent or abatement periods) equal to one day of Base Rent for each day that the
Delivery Date is delayed beyond the Outside Date. As used herein, “Force
Majeure” shall mean any prevention, delay, or stoppage due to governmental
regulation, strikes, lockouts, acts of God, acts of war, terrorist acts, civil
commotions, or unusual scarcity of or inability to obtain labor or materials.
Notwithstanding the foregoing, in no event shall the lack of, or delay in,
availability of space for Sublandlord to relocate to, or any delay in any work
with respect to such relocation space, be deemed an event of Force Majeure
hereunder.

ARTICLE IV

Rent

Subtenant covenants and agrees to pay directly to Sublandlord, at the address
set forth in Article X (or at such other address as Sublandlord shall from time
to time designate in writing), as rent during the Sublease Term:

1.    Annual Base Rent in the amount set forth in the table below, payable in
equal monthly installments in the amount set forth in the table below, in
advance on the first day of each and every calendar month during the Sublease
Term (and a proportionate share for any partial month), except as provided in
Section 5 of this Article. Failure to pay Base Rent, Additional Rent, or any
other charges for five days after the due day shall subject Subtenant to the
same late payment penalty as Sublandlord is subject to Prime Landlord under the
Prime Lease. Additionally Subtenant shall pay interest at the same rate as
Sublandlord is bound to pay to Prime Landlord under the Prime Lease for failure
to pay Base Rent, Additional Rent, or other charges.

 

Months

   Monthly Base Rent      Annual Base Rent  

1-2

   $ 0      $ 0  

3-9 (1/1/18-7/31/18)

   $ 14,807.50      $ 177,690  

10-21 (8/1/18-7/31/19)

   $ 15,301.08      $ 183,613  

22-33 (8/1/19-7/31/20)

   $ 15,794.67      $ 189,536  

34-45 (8/1/20-7/30/21)

   $ 16,288.25      $ 195,459  

2.    In addition to the Base Rent to be paid to Sublandlord hereunder,
Subtenant shall pay to Sublandlord during the Term, as Additional Rent,
Subtenant’s pro rata share of increases in Sublandlord’s pro rata share of
Operating Expenses Allocable to the Premises in excess of Sublandlord’s pro rata
share of Operating Expenses Allocable to the Premises for the 2018 calendar year
and Subtenant’s pro rata share of increases in Sublandlord’s pro rata share of
the Tax Expense Allocable to the Premises in excess of Sublandlord’s pro rata
share of the Tax Expense Allocable to the Premises for the 2018 Fiscal Year
(July 1, 2017 – June 30, 2018).

3.    Commencing on the Commencement Date, on a monthly basis, Subtenant shall
pay, as Additional Rent, Subtenant’s Pro Rata Share of the electricity and
heating, ventilating



--------------------------------------------------------------------------------

and air conditioning charges payable by Sublandlord for the Premises on account
of the electricity and heating, ventilating and air conditioning furnished to
the Subleased Premises. Subtenant shall pay such amount in accordance with the
terms and conditions of the Lease.

4.    Subtenant shall pay upon demand all charges associated with requests by
Subtenant for maintenance (to the extent that Prime Landlord or Sublandlord is
not required to perform such maintenance under the Prime Lease) and HVAC after
building standard hours.

5.    Upon execution of this Sublease, Subtenant shall pay Sublandlord Base Rent
for the month of January, 2018 in the amount of $14,807.50.

ARTICLE V

Security Deposit

Subtenant shall, at the time that Subtenant executes and delivers this Sublease
to Sublandlord, pay to Sublandlord a security deposit in the amount of $
14,807.50 ( one month of the initial Base Rent amount) to secure Subtenant’s
obligations under this Sublease. In no event shall said security deposit be
deemed to be a prepayment of rent nor shall it be considered a measure of
liquidated damages. Subtenant agrees that no interest shall accrue on said
security deposit and that Sublandlord shall have no obligation to maintain said
security deposit in a separate account (i.e., Sublandlord shall have the right
to commingle said security deposit with other funds of Sublandlord). In the
event that Subtenant shall default in any of its obligations under this
Sublease, Sublandlord shall have the right, with prior notice to Subtenant, to
apply said security deposit (or any portion thereof) towards the cure of any
such default and Subtenant shall promptly, upon notice from Sublandlord, pay to
Sublandlord any amount so applied by Sublandlord in order to restore the full
amount of said security deposit. The application of all or any part of the
security deposit to any obligation or default of Subtenant under this Sublease
shall not deprive Sublandlord of any other rights or remedies Sublandlord may
have nor shall such application by Sublandlord constitute a waiver by
Sublandlord. Provided that Subtenant is not in default of any of its obligations
under this Sublease at the expiration or earlier termination of this Sublease,
Sublandlord shall refund to Subtenant all of said security deposit which
Sublandlord is then holding within 30 days after the expiration or earlier
termination of the term of this Sublease.

ARTICLE VI

Subtenant’s Covenants; Sublandlord’s Covenants

1.    Except as otherwise provided herein, at all times during the Sublease
Term, Subtenant shall (a) observe, perform and fulfill all of the terms,
covenants and conditions of the Prime Lease on Tenant’s part to be observed,
performed and fulfilled, and (b) discharge all of Tenant’s obligations under the
Prime Lease with respect only to the Subleased Premises. In the case of any
default by Subtenant in such required observance, performance, fulfillment or
discharge of any term, covenant, condition or obligation of the Prime Lease, or
of any term, covenant, condition or obligation of this Sublease, Sublandlord
shall have all the rights against Subtenant under this Sublease as would be
available to Prime Landlord against Tenant under the Prime Lease. Sublandlord
shall also have the right, but not the obligation, to cure Subtenant defaults
whether it involves entering the Premises, after reasonable notice of entry, or
not.



--------------------------------------------------------------------------------

2.    The time limits contained in the Prime Lease for the giving of notices,
making of demands or performing of any act, covenant or condition on the part of
Tenant to be performed are changed for the purposes of incorporation herein by
shortening the same in each instance by two (2) days, so that in each instance
Subtenant shall have two (2) days less time to observe or perform hereunder than
Sublandlord has as Tenant under the Prime Lease. The time limits contained in
the Prime Lease for the giving of notices, making of demands or performing of
any act, covenant or condition on the part of Landlord to be performed are
changed for the purposes of incorporation herein by lengthening the same in each
instance by two (2) days, so that in each instance Sublandlord shall have two
(2) days more time to observe or perform hereunder than Prime Landlord has as
Landlord has under the Prime Lease.

3.    Any right of Prime Landlord under the Prime Lease of access to or
inspection of the Premises or the Building, to do work in the Premises or the
Building, or with respect to rules and regulations shall be deemed to inure to
the benefit of Sublandlord, Prime Landlord, and any other person intended to be
benefitted by said provision, for the purpose of incorporation by reference in
this Sublease.

4.    To the maximum extent enforceable by law, except to the extent caused by
the acts, omissions, or negligence of Sublandlord or Landlord (or any parties
under their invitation or control at the Building), Subtenant covenants and
agrees to exonerate, indemnify, defend, protect and save Sublandlord and Prime
Landlord harmless from and against any and all claims, demands, expenses,
losses, suits and damages (including reasonable attorneys’ fees) as may be
occasioned by reason of (a) any accident, injury or damage occurring in, on or
about the Subleased Premises, the Building or the property causing injury to
persons or damage to property and due to the act or omission of Subtenant or
Subtenant’s agents, employees, contractors, servants, licensees and invitees (or
any person or entity claiming by, through or under Subtenant or Subtenant’s
agents, employees, contractors, servants, licensees and invitees); and (b) the
breach or default by Subtenant or Subtenant’s agents, employees, contractors,
servants, licensees and invitees of any representation, covenant, or other term
contained in this Sublease, including without limitation the breach of any legal
requirements for which Subtenant is liable under this Sublease. To the maximum
extent enforceable by law, except to the extent caused by the acts, omissions,
or negligence of Subtenant (or any parties under its invitation or control at
the Building), Sublandlord covenants and agrees to exonerate, indemnify, defend,
protect and save Subtenant harmless from and against any and all claims,
demands, expenses, losses, suits and damages (including reasonable attorneys’
fees) as may be occasioned by reason of (a) any accident, injury or damage
occurring in, on or about the Building or the property causing injury to persons
or damage to property and due to the act or omission of Sublandlord or
Sublandlord’s agents, employees, contractors, servants, licensees and invitees
(or any person or entity claiming by, through or under Sublandlord or
Sublandlord’s agents, employees, contractors, servants, licensees and invitees);
and (b) the breach or default by Sublandlord or Sublandlord’s agents, employees,
contractors, servants, licensees and invitees of any representation, covenant,
or other term contained in this Sublease, including without limitation the
breach of any legal requirements for which Sublandlord is liable under this
Sublease or the breach by Sublandlord of



--------------------------------------------------------------------------------

any term or condition of the Prime Lease that results in a termination of this
Sublease, and (c) any commissions or other compensation payable to the Broker.
Notwithstanding anything to the contrary contained in this Sublease, neither
Sublandlord nor Subtenant shall be liable to the other for any consequential
damages, except that Subtenant shall be liable for any consequential damages
resulting from a holdover by Subtenant in the Sublease Premises. In addition,
notwithstanding anything to the contrary contained in the incorporated terms of
the Prime Lease, Sublandlord’s liability shall not be limited to its interest in
the Premises. The provisions of this Paragraph shall survive the expiration or
earlier termination of this Sublease.

5.    Subtenant agrees to use and occupy the Subleased Premises for general
office use and no other use or purpose.

6.    The only services with respect to the Subleased Premises to which
Subtenant is entitled hereunder are those to which Sublandlord as Tenant under
the Prime Lease is entitled. Sublandlord does not assume the obligations of
Prime Landlord under the Prime Lease, but shall promptly and diligently, and at
Sublandlord’s sole cost and expense, exercise commercially reasonable efforts to
cause Prime Landlord under the Prime Lease to perform its obligations for the
benefit of Subtenant, and Sublandlord shall, without limitation (a) promptly
endeavor to cause Prime Landlord to provide any building service, (b) promptly
endeavor to obtain Prime Landlord’s consent or approval whenever required by the
Prime Lease, and (c) promptly forward to Subtenant all notices and
communications from Prime Landlord that relate (in any material manner) to the
Sublease Premises or Subtenant’s rights to occupy same. Sublandlord assumes no
liability for any of the covenants, representations or warranties of Prime
Landlord under the Prime Lease. In application of the foregoing, except as
otherwise explicitly set forth herein, Sublandlord shall have no liability or
responsibility for furnishing elevator service, electricity, heating,
ventilating, air conditioning, cleaning, trash removal, window washing, snow
removal or any other service to the Subleased Premises, the Building or the
property, or for any maintenance, repairs or alterations which are the
responsibility or obligation of Prime Landlord under the Prime Lease.

7.    With respect to the Subleased Premises, and to the extent applicable
thereto, Subtenant shall perform and agrees to comply with the insurance
obligations required of Sublandlord as Tenant under the Prime Lease. Any
liability policies which Subtenant is required to maintain as Tenant under the
Prime Lease shall name both Sublandlord and Prime Landlord as additional
insureds, and Subtenant shall furnish both Sublandlord and Prime Landlord with
duplicates of any certificates required by the Prime Lease to be furnished to
Prime Landlord. Notwithstanding anything to the contrary in this Sublease,
Sublandlord and Subtenant hereby agree that the provisions of Section 8.13 of
the Prime Lease shall be applicable to Sublandlord and Subtenant (as if the same
were Landlord and Tenant, respectively).

8.    Subtenant shall make no alterations, additions or improvements to the
Subleased Premises whatsoever without the prior written consent of Sublandlord
and Prime Landlord (if such consent is required under the Prime Lease), which
consent shall be granted or withheld in accordance with the standards of the
Prime Lease (e.g., Subtenant shall benefit from any agreement not to
unreasonably withhold, delay, or condition consent). In addition, Sublandlord’s
consent shall not be required if Prime Landlord grants its consent. At the
expiration or earlier termination of this Sublease, Subtenant shall surrender
the Subleased Premises free of any lien or



--------------------------------------------------------------------------------

encumbrance made or suffered by Subtenant. The Subleased Premises shall be
surrendered “broom clean” and in good order, condition and repair, reasonable
wear and tear and casualty excepted, and otherwise in accordance with the all of
the requirements of the Prime Lease, provided, however, that Subtenant shall
have no obligation to perform or pay for (1) any restoration obligations (except
with respect to alterations made by Subtenant which are required to be removed
at the end of the term under the Prime Lease), or (2) any other obligations in
connection with such surrender which relate to any period of time prior to
commencement of the Sublease Term (including, without limitation, obligations to
cure violations of law or to make repairs, the need for which arose prior to the
commencement of the Sublease Term).

9.    In the event of default by Sublandlord as Tenant under the Prime Lease,
Prime Landlord may, at its option, take over all of the right, title and
interest of Sublandlord under this Sublease, and Subtenant shall, at Prime
Landlord’s option, attorn to Prime Landlord pursuant to the provisions of this
Sublease, except that Prime Landlord shall not (a) be liable for any previous
act or omission of Sublandlord under this Sublease to the extent the same is not
a continuing default after Prime Landlord succeeds to such interest; (b) be
subject to any offsets, counterclaims or defenses which Subtenant might have
against Sublandlord to the extent the reason therefor does not continue after
Prime Landlord succeeds to such interest; (c) be bound by any rent or other
charges which Subtenant may have paid to Sublandlord more than thirty (30) days
in advance of the due date thereof; (d) be bound by any security deposit, tax
escrow or insurance escrow which Subtenant may have paid to Sublandlord, except
to the extent such security deposit and escrowed funds are received by Prime
Landlord; or (e) be bound by any amendment or modification of this Sublease or
any consent by Sublandlord under this Sublease to any sublease or assignment of
Subtenant’s interest in this Sublease made without Prime Landlord’s prior
written consent.

10.    Without guaranteeing the availability of space, Sublandlord agrees to
request that Prime Landlord provide Subtenant with a single directory listing in
the Building lobby directory, at Subtenant’s sole cost and expense. Further,
Sublandlord agrees to request that Prime Landlord provide Subtenant with suite
entrance signage, at Subtenant’s sole cost and expense.

11.    All of the furnishings, fixtures, equipment, effects and property of
every kind, nature and description of Subtenant and of all persons claiming by,
through or under Subtenant which, during the Sublease Term or any occupancy of
the Subleased Premises by Subtenant or anyone claiming by, through or under
Subtenant, may be in, on or about the Subleased Premises, shall be at the sole
risk and hazard of Subtenant and if the whole or any part thereof shall be
damaged or destroyed by any portion of the Building becoming out of repair or by
defect in or failure of equipment, pipes, or wiring, or by broken glass, or by
backing up of drains, or by gas, oil, water or steam leaking, escaping or
flowing into the Subleased Premises, by theft or from any other cause, no part
of said damage or loss shall be charged to or to be borne by Sublandlord.

ARTICLE VII

Fire, Casualty and Condemnation

Notwithstanding anything to the contrary contained in this Sublease or in the
Prime Lease, Subtenant shall not have the right to terminate this Sublease as to
all or any part of the Subleased Premises, or be entitled to an abatement of
Base Rent or any other item of rental, by



--------------------------------------------------------------------------------

reason of fire or other casualty or by condemnation or taking in any manner for
any public or quasi-public use affecting the Subleased Premises unless
Sublandlord is entitled to terminate the Prime Lease or is entitled to a
corresponding abatement with respect to its corresponding obligation under the
Prime Lease. If Sublandlord is entitled to terminate the Prime Lease for all or
any portion of the Subleased Premises by reason of casualty or condemnation,
Subtenant may terminate this Sublease as to any corresponding part of the
Subleased Premises by written notice to Sublandlord given at least fifteen
(15) business days prior to the date(s) Sublandlord is required to give notice
to Prime Landlord of such termination under the terms of the Prime Lease
(provided Subtenant has received reasonable advance notice of such date(s)).

ARTICLE VIII

Sublandlord’s Representations and Warranties

Sublandlord represents and warrants to Subtenant that, as of the date hereof,
(a) the Prime Lease is in full force and effect, and a true, correct and
complete copy thereof is attached hereto as Exhibit A; (b) all monetary
obligations required to be paid by Sublandlord (as Tenant under the Prime Lease)
have been paid through and including the date hereof; and (c) Sublandlord (as
Tenant under the Prime Lease) has received no notice of an event of default
under the Prime Lease, and there is no event occurring which with the passage of
time or the giving of notice, or both, would constitute an event of default by
Sublandlord (as Tenant under the Prime Lease). There are no other
representations or warranties, oral or written that have been made by
Sublandlord. In no event shall any representations or warranties of Prime
Landlord under the Prime Lease be deemed incorporated herein.

ARTICLE IX

Assignment and Subletting

Except as permitted by the Prime Lease, Subtenant shall not assign, transfer,
mortgage or pledge this Sublease, or further sublet the Subleased Premises, or
permit the occupancy of the Subleased Premises by anyone other than Subtenant;
conversely, Subtenant shall have the same rights as Tenant under the Prime Lease
with respect to any assignment, transfer, mortgage or pledge of this Sublease,
or a further sublet of the Subleased Premises, or the right to permit the
occupancy of the Subleased Premises by anyone other than Subtenant.

ARTICLE X

Notices

All notices or other communications hereunder shall be in writing and shall be
deemed to have been given (A) if delivered by hand, by messenger or by an
express delivery service (FedEx, UPS, etc.), then if and when delivered (or if
delivery is refused, when refused) to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (B) if mailed, then
on the third business day following the date on which such communication is
deposited in the United States mails, by first class registered or certified
mail, return receipt requested, postage prepaid, and addressed to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself by notice to the other party as required hereby).
Notice by counsel to a party shall be deemed notice from such party.



--------------------------------------------------------------------------------

If to Sublandlord:    Profitect, Inc. If to Subtenant:    And before the
Commencement Date, then to:    Minerva Neurosciences, Inc.    Suite 284    1601
Trapelo Road    Waltham, MA 02451    And on or after the Commencement Date, then
to:    Minerva Neurosciences, Inc.    Suite 286/289    1601 Trapelo Road   
Waltham, MA 02451    with a notice to:    Cooley LLP    1114 Avenue of the
Americas    New York, NY 10036    Attention: Daniel A. Goldberger, Esq.

ARTICLE XI

Broker

Except for Transwestern RBJ (“Broker”), each party represents and warrants to
the other that they have not made any agreement or taken any action which may
cause anyone to become entitled to a commission as a result of the transactions
contemplated by this Sublease, and each will indemnify and defend the other from
any and all claims, actual or threatened, for compensation by any such third
person by reason of such party’s breach of their representation or warranty
contained in this Sublease. Sublandlord will pay any commission due to the
Broker hereunder pursuant to its separate agreement with the Broker hereunder
subject to execution and delivery of this Sublease by Sublandlord and Subtenant.
The provisions of this Article XI shall survive the expiration or earlier
termination of this Sublease.

ARTICLE XII

Furniture

All furniture, fixtures and equipment (collectively, the “Furniture”) identified
on Exhibit C hereof shall become useable by Subtenant, provided that the
furniture shall remain in the sole ownership of Sublandlord. Subtenant agrees to
accept the Furniture in “as-is” condition without any representations or
warranties by Sublandlord regarding the condition or suitability of the



--------------------------------------------------------------------------------

Furniture for Subtenant’s use and to allow for the return of the Furniture in
its then “as-is” condition, including any change in condition due to wear, tear,
damage, casualty, or disposal due to obsolescence. Subtenant shall have no
obligation whatsoever to replace or insure any such Furniture. Upon the
expiration or earlier termination of this Sublease, Subtenant may purchase such
Furniture at the then current market value as mutually agreed by the parties. If
the parties are unable to agree on the then current market value, the parties
shall appoint a mutually agreed third party valuation expert to provide a value
of such Furniture and the parties shall agree that such value shall be final and
binding on the parties. If the Subtenant desires to purchase such Furniture,
such purchase shall be consummated prior to the expiration or earlier
termination of this Sublease.

ARTICLE XIII

Parking

Subtenant shall have the non-exclusive right, in common with others within
parking lots serving the Subleased Premises, to twenty-one (21) total parking
spaces, of which eight (8) are covered parking spaces.

ARTICLE XIV

Miscellaneous Provisions

1.    This Sublease shall be binding upon and shall inure to the benefit of the
parties’ respective successors and assigns, subject at all times, nevertheless,
to all agreements and restrictions contained in the Prime Lease and this
Sublease.

2.    Every agreement contained in this Sublease is, and shall be construed as a
separate and independent agreement. If any term of this Sublease or the
application thereof to any persons or circumstances shall be invalid or
unenforceable, the remaining provisions of this Sublease, and the application of
such term to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected. This Sublease shall be created and
enforced in accordance with the laws of the Commonwealth of Massachusetts.

3.    This Sublease shall not bind Sublandlord or Subtenant unless and until it
has been signed by Subtenant, received and accepted by Sublandlord, and then
countersigned by Sublandlord, and the required consent of Prime Landlord has
been obtained (subject to the rights of termination set forth above if the
consent of Prime Landlord is not obtained by November 1, 2017).

4.    This Sublease may be executed in multiple counterparts, all of which,
taken together, shall constitute one original instrument.

5.    Subject to Prime Landlord’s and Sublandlord’s joint consent, and to all
reasonable conditions that either Prime Landlord or Sublandlord may impose, and
Sublandlord having vacated the Subleased Premises, Subtenant may enter the
premises after reasonable notice prior to the Commencement Date for the purpose
of readying the premises for occupancy.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Sublease to be
executed as of the date set forth above.

 

SUBLANDLORD: Profitect, Inc. By:  

/s/ Guy Yehiav

Name:   Guy Yehiav Title:     Hereunto duly authorized Sep 29, 2017 SUBTENANT:
Minerva Neurosciences, Inc. By:  

/s/ Joseph Reilly

Name:   Joseph Reilly Title:   SVP, Chief Operating Officer   Hereunto duly
authorized October 2, 2017

[COUNTERPART SIGNATURE PAGE TO SUBLEASE]



--------------------------------------------------------------------------------

EXHIBIT A – PLAN OF PREMISES

 

LOGO [g341528g1005073953586.jpg]



--------------------------------------------------------------------------------

EXHIBIT B – COPY OF PRIME LEASE



--------------------------------------------------------------------------------

RESERVOIR PLACE MAIN

WALTHAM, MASSACHUSETTS

Lease Dated May     , 2010

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as Reservoir Place Main and with an address at
1601 Trapelo Road, Waltham, Massachusetts 02451.

The parties to this Indenture of Lease hereby agree with each other as follows:

ARTICLE I

Reference Data

 

1.1 Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:    BP Reservoir Place LLC, a Delaware limited liability company
Landlord’s Original Address:   

c/o Boston Properties Limited Partnership Prudential Center 800 Boylston Street,
Suite 1900

Boston, MA 02199-8103

Tenant:    Profitect, Inc., a Delaware corporation Tenant’s Original Address:   

c/o Guy Yehiav

1 Pickerel Road

Wellesley, MA 02482

Landlord’s Construction Representative:    Michael Bowers Tenant’s Construction
Representative:    Guy Yehiav



--------------------------------------------------------------------------------

Commencement Date:    The date of this Lease. Rent Commencement Date:   
July 15, 2010

Term or Lease Term:

(Sometimes Called Original Term)

   That period of time commencing on the Commencement Date and ending on
July 31, 2013, unless sooner terminated as provided in this Lease. Extension
Option:    None. The Site:    That certain parcel of land located on Trapelo
Road, Waltham, Middlesex County, Massachusetts, being more particularly
described in Exhibit A attached hereto The Building:    The Building known as
Reservoir Place Main, and numbered 1601 Trapelo Road, Waltham, Massachusetts,
located on the Site and containing the Total Rentable Floor Area set forth
below. The Additional Building:    The other building known as Reservoir Place
South located on the Site and containing the Total Rentable Floor Area set forth
below. The Buildings:    The Building and the Additional Building. The Complex:
   The Building and the Additional Building together with all common areas,
parking areas, garage, and structures and the Site. Tenant’s Premises:    A
portion of the second (2nd) floor of the Building in accordance with the floor
plan annexed hereto as Exhibit D and incorporated herein by reference. Number of
Parking Privileges:    Privileges for parking thirteen (13) automobiles, four
(4) of which are located in the garage below the Building, and nine (9) of which
will be located on the outdoor surface lot.

 

Page 2



--------------------------------------------------------------------------------

Annual Fixed Rent:    (a) From the Commencement Date through June 30, 2011, at
the annual rate of $101,915.00 (being the product of (i) $27.25 and (ii) the
“Rentable Floor Area of the Premises” (hereinafter defined in this
Section 1.1)); provided, however, that Annual Fixed Rent shall not commence
until the Rent Commencement Date (hereinabove defined in this Section 1.1)   
(b) From July 1, 2011 through June 30, 2012, at the annual rate of $105,655,00
(being the product of (i) $28.25 and (ii) the Rentable Floor Area of the
Premises).    (c) From July 1, 2012 through the remainder of the Original Term,
at the annual rate of $109.395.00 (being the product of (i) $29.25 and (ii) the
Rentable Floor Area of the Premises). Base Operating Expenses:    Landlord’s
Operating Expenses (as hereinafter defined in Section 2.6) for calendar year
2010, being January 1, 2010 through December 31, 2010. Base Taxes:    Landlord’s
Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax year 2011,
being July 1, 2010 through June 30, 2011. Tenant Electricity:    As provided in
Section 2.8 Rentable Floor Area of the Premises:    3,740 square feet. Total
Rentable Floor Area of the Building:    368,257 square feet. Total Rentable
Floor Area of the Additional Building:    161,734 square feet. Total Rentable
Floor Area of the Buildings:    529,991 square feet. Permitted Use:    General
office purposes. Brokers:    T3 Advisors

 

Page 3



--------------------------------------------------------------------------------

  

City Point

230 Third Avenue

Waltham, Massachusetts 02451

Security Deposit:

  

$35,218.34

 

1.2 Exhibits

 

There are incorporated as pan of this Lease:

Exhibit A — Description of Site

Exhibit B-l — Work Agreement

Exhibit B-2 — Plans

Exhibit C — Landlord’s Services

Exhibit D — Floor Plan

Exhibit E — Intentionally Omitted

Exhibit F — Form of Certificate of Insurance

Exhibit G — List of Mortgages

 

1.3 Table of Articles and Sections

 

ARTICLE I

     1  

Reference Data

     1  

1.1       Subjects Referred To

     1  

1.2       Exhibits

     4   ARTICLE II      6  

Building, Premises, Term and Rent

     6  

2.1       The Premises

     6  

2.2       Rights to Use Common Facilities

     7  

2.3       Landloard’s Reservations

     8  

2.4       Habendum

     9  

2.5       Fixed Rent Payments

     9  

2.6       Operating Expenses

     10  

2.7       Real Estate Taxes

     14  

2.8       Tenant Electricity

     16   ARTICLE III      17  

 

Page 4



--------------------------------------------------------------------------------

Condition of Premises; Alterations

     17  

3.1       Preparations of Premises

     17   ARTICLE IV      17  

Landlord’s Covenants; Interruptions and Delays

     17  

4.1       Landlord Covenants

     17  

4.2       Interruptions and Delays in Services and Repairs, Etc.

     18   ARTICLE V      19  

Tenant’s Covenants

     19  

5.1       Paymenants

     19  

5.2       Repair and Yeild Up

     19  

5.3       Use

     19  

5.4       Obstructions; Items Visible From Exterior; Rules and Regulation

     20  

5.5       Safety Appliances; Licenses

     21  

5.6       Assignments; Sublease

     21  

5.7       Right of Entry

     26  

5.8       Floor Load; Preventation of Vibration and Noise

     26  

5.9       Personal property Taxes

     26  

5.10     Compliance with Laws

     26  

5.11     Payment of Litigation Expenses

     27  

5.12     Alteration

     27  

5.13     Vendors

     28  

5.14     Patriot Act

     29   ARTICLE VI      29  

Casualty and Taking

     29  

6.1       Damage Resulting From Casualty

     29  

6.2       Uninsured Casualty

     31  

6.3       Rights of Termination for Taking

     31  

6.4       Award

     32   ARTICLE VII      32  

Default

  

7.1       Tenant’s Default

     32  

7.2       Landloard’s Default

     37   ARTICLE VIII      38  

Insurance and Indemnity

     38  

8.1       Tenant’s Indemnity

     38  

8.2       Tenant’s Risk

     39  

8.3       Tenants Commercial General Liability Insurance

     39  

8.4       Tenant’s Property Insurance

     40  

8.5       Tenant’s Other Insurance

     41  

8.6       Requirements for Tenant’s Insurance

     41  

8.7       Additional Insureds

     41  

 

Page 5



--------------------------------------------------------------------------------

8.8       Certificates of Insurance

     42  

8.9       Subtenants and Other Occupants

     42  

8.10     No Violation of Building Policies

     42  

8.11     Tenant to Pay Premium Increases

     43  

8.12     Landlord’s Insurance

     43  

8.13     Waiver of Subrogation

     44  

8.14     Tenant’s Work

     44  

ARTICLE IX

     45  

Miscellaneous Provisions

     45  

9.1       Waiver

     45  

9.2       Cumulative Remedies

     45  

9.3       Quite Enjoyment

     46  

9.4       Notice to Mortgagee and Ground Lessor

     47  

9.5       Assignment of Rents

     47  

9.6       Surrender

     48  

9.7       Brokerage

     49  

9.8       Invalidity of Particular Provisions

     49  

9.9       Provisions Binding, Etc.

     49  

9.10     Recording; Confidentiality

     50  

9.11     Notices

     50  

9.12     When Lease Becomes Binding and Authority

     51  

9.13     Section Headings

     51  

9.14     Rights of Mortgagee

     51  

9.15     Status Reports and Financial Statements

     52  

9.16     Self-Help

     53  

9.17     Holding Over

     53  

9.18     Intentionally Omitted

     54  

9.19     Security Deposit

     54  

9.20     Late Payment

     55  

9.21     Additional Rent

     55  

9.22     Waiver of Trial by Jury

     55  

9.23     Governing Law

     56  

ARTICLE II

Building, Premises. Term and Rent

 

2.1 The premises

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Premises in the Building excluding exterior
faces of exterior walls, the common stairways and stairwells, elevators and
elevator wells, fan rooms, electric and telephone closets, janitor closets,
freight elevator vestibules, and pipes, ducts, conduits, wires and appurtenant
fixtures serving exclusively or in common other parts of the Building and if
Tenant’s Premises includes less than the entire rentable area of any floor,
excluding the common corridors, elevator lobbies and toilets located on such
floor.

 

Page 6



--------------------------------------------------------------------------------

Tenant’s Premises with such exclusions is hereinafter sometimes referred to as
the “Premises.” The term “Building” means the Building identified on the first
page, and which is the subject of this Lease and being one of the two
(2) Buildings erected on the Site by the Landlord; the term “Site” means all,
and also any part, of the Land described in Exhibit A, plus any additions or
reductions thereto resulting from the change of any abutting street line and all
parking areas and structures. The terms “Property” or “Complex” means the two
(2) Buildings and the Site.

 

  2.1.1 Relocation of Tenant’s Premises

Tenant hereby agrees with Landlord that, upon at least ninety (90) days’ notice
from Landlord given not more than once during the Original Term, Tenant shall
relocate from the Premises then demised to Tenant under this Lease (the
“Original Premises”) to other premises (the “Relocated Premises”) on the second
(2nd) floor or higher in the Building or the Additional Building, which are
comparable to the Original Premises in terms of size, layout and views and upon
such relocation the Relocated Premises shall become the premises demised under
this Lease and wherever the term “Premises” is used herein the same thereafter
shall mean and refer to the Relocated Premises. Landlord, at its sole cost and
expense, shall perform the partitioning of the Relocated Premises and shall
place the same into substantially equivalent condition to that in which the
Original Premises were in prior to such relocation, and Landlord shall also
reimburse Tenant for Tenant’s reasonable out-of-pocket moving expenses in so
relocating to the Relocated Premises (including the cost to move Tenant’s
telephone and data service) upon billing therefor from Tenant, which billing
shall include reasonable evidence thereof in the form of paid invoices, receipts
and the like. Tenant shall not be required to vacate the Original Premises and
to relocate to the Relocated Premises until the Relocated Premises shall be
substantially complete subject to punch list items and items of long lead time.
Upon any such relocation the Tenant shall enter into an amendment to this Lease
confirming such relocation, but the Tenant’s failure to enter into such
amendment shall not affect in any manner the relocation of the Premises demised
under this Lease from the Original Premises to the Relocated Premises. In
connection with the foregoing, it is understood and agreed that in the event the
rentable floor area of the Relocated Premises is less than or greater than the
Rentable Floor Area of the Premises, Tenant’s payments on account of Annual
Fixed Rent, operating expenses and real estate taxes for the Relocated Premises
shall be adjusted proportionately.

 

2.2 Rights to Use Common Facilities

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, but not in a
manner or extent that would materially interfere with the normal operation and
use of the Building as a multi-tenant

 

Page 7



--------------------------------------------------------------------------------

office building and subject to reasonable rules of general applicability to
tenants of the Building from time to time made by Landlord of which Tenant is
given notice: (a) the common lobbies, corridors, stairways, and elevators of the
Building, and the pipes, ducts, shafts, conduits, wires and appurtenant meters
and equipment serving the Premises in common with others, (b) the loading areas
serving the Building and the common walkways and driveways necessary for access
to the Building, and (c) if the Premises include less than the entire rentable
floor area of any floor, the common toilets, corridors and elevator lobby of
such floor. Notwithstanding anything to the contrary herein, Landlord has no
obligation to allow any particular telecommunication service provider to have
access to the Building or the Premises; provided, however, that Landlord
covenants that at least one telecommunications service provider will provide
service to the Building and the Premises. If Tenant requests access for a
telecommunications service provider who is not already providing service to the
Building and if Landlord permits such access, Landlord may condition such access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion.

 

  2.2.1 Tenant’s Parking

In addition, Landlord shall provide to Tenant monthly privileges in the number
specified in Section 1.1 for the parking of automobiles, in common with use by
other tenants from time to time of the Complex, and on a first-come,
first-served basis, and Landlord shall not be obligated to furnish stalls or
spaces on the Site specifically designated for Tenant’s use. In the event that
the Rentable Floor Area of the Premises decreases at any time during the Lease
Term, the Number of Parking Spaces provided to Tenant hereunder shall be reduced
proportionately. Tenant covenants and agrees that it and all persons claiming
by, through and under it, shall at all times abide by all reasonable rules and
regulations promulgated by Landlord with respect to the use of the parking areas
on the Site, The parking privileges granted herein are non-transferable except
to a permitted assignee or subtenant as provided in Section 5.6. Further.
Landlord assumes no responsibility whatsoever for loss or damage due to fire,
theft or otherwise to any automobile(s) parked on the Site or to any personal
property therein, however caused, and Tenant covenants and agrees, upon request
from Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.

 

2.3 Landlord’s Reservations

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Except in the case of emergencies or for normal cleaning and
maintenance operations, Landlord agrees to use its best efforts to give Tenant
reasonable advance notice of any of the foregoing activities which require work
in the Premises.

 

Page 8



--------------------------------------------------------------------------------

2.4 Habendum

The Term of this Lease shall be the period specified in Section 1.1 hereof as
the “Lease Term.” unless sooner terminated as herein provided. The Commencement
Date in Section 1.1 shall be the Commencement Date of the Lease Term.

 

2.5 Fixed Rent Payments

Until notice of some other designation is given, fixed rent and all other
charges for which provision is herein made shall be paid by remittance to or for
the order of Boston Properties Limited Partnership either (i) by mail to P.O.
Box 3557, Boston, Massachusetts 02241-3557, (ii) by wire transfer to Bank of
America in Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH
transfer to Bank of America in Dallas, Texas, Bank Routing Number 111 000 012,
and in the case of (ii) or (iii) referencing Account Number 3756454460, Account
Name of Boston Properties, LP, Tenant’s name and the Property address, (a) on
the Rent Commencement Date (defined in Section 1.1 hereof) and thereafter
monthly, in advance, on the first day of each and every calendar month during
the Original Term, a sum equal to one twelfth (1/12th) of the Annual Fixed Rent
(sometimes hereinafter referred to as “fixed rent”) and (b) on the Commencement
Date and thereafter monthly, in advance, on the first day of each and every
calendar month during the Original Lease Term, an amount estimated by Landlord
from time to time to cover Tenant’s monthly payments for electricity under
Section 2.8.

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and. if the Rent Commencement Date is a day other
than the first day of a calendar month, the first payment which Tenant shall
make to Landlord shall be a payment equal to a proportionate part of such
monthly Annual Fixed Rent for the partial month from the Rent Commencement Date
to the first day of the succeeding calendar month.

Other charges payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Rent Commencement Date;
and other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.

Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

Page 9



--------------------------------------------------------------------------------

Notwithstanding anything contained herein or in Section 1.1 to the contrary, it
is understood and agreed that in the event Tenant shall default in its
obligations under this Lease at any time during the first twelve (12) months of
the Term of this Lease, Annual Fixed Rent for the month of June. 2010 shall
immediately become due and payable.

 

2.6 Operating Expenses

“Landlord’s Operating Expenses” means the cost of operation of the Buildings and
the Site which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation, the following: premiums for insurance carried with respect
to the Buildings and the Site (including, without limitation, liability
insurance, insurance against loss in case of fire or casualty and insurance of
monthly installments of fixed rent and any additional rent which may be due
under this Lease and other leases of space in the Buildings for not more than 12
months in the case of both fixed rent and additional rent and if there be any
first mortgage of the Property, including such insurance as may be required by
the holder of such first mortgage); compensation and all fringe benefits,
workmen’s compensation insurance premiums and payroll taxes paid to, for or with
respect to all persons engaged in the operating, maintaining, managing, insuring
or cleaning of the Buildings or Site, water, sewer, electric (to the extent not
payable pursuant to Section 2.8), gas. oil and telephone charges (excluding
heating, ventilating and air conditioning, electricity and utility charges
separately chargeable to tenants); cost of building and cleaning supplies and
equipment; cost of maintenance, cleaning and repairs (other than repairs not
properly chargeable against income or reimbursed from contractors under
guarantees), cost of snow removal and care of landscaping; payments under
service contracts with independent contractors; payments by the Landlord to the
town in which the Complex is located relating to traffic safety, fire safety,
and other governmental services and programs; management fees at reasonable
rates for self managed buildings consistent with the type of occupancy and the
service rendered; costs of maintaining a regional property management office in
connection with the operation, management and maintenance of the Building; and
all other reasonable and necessary expenses paid in connection with the
operation, cleaning, management, insuring and maintenance of the Buildings and
the Site and properly chargeable against income; provided, however, there shall
be included (a) depreciation for capital expenditures made by Landlord during
the Lease Term (i) to reduce operating expenses if Landlord shall have
reasonably determined that the annual reduction in operating expenses shall
exceed depreciation therefor or (ii) to comply with applicable laws, rules,
regulations, requirements, statutes, ordinances, by-laws and court decisions of
all public authorities which are hereafter in force and first apply to the
Building after the date of this Lease (the capital expenditures described in
subsections (i) and (ii) being hereinafter referred to as “Permitted Capital
Expenditures”); plus (b) in the case of both (i) and (ii) an interest factor,
reasonably determined by Landlord, as being the interest rate then charged for
long term mortgages by institutional lenders on like properties within the
locality in which the Buildings is located; depreciation in the case of both
(i) and (ii) shall be determined by dividing the original cost of such capital
expenditure by the number of years of useful life of the capital item acquired
and the useful life shall be

 

Page 10



--------------------------------------------------------------------------------

reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item; and further provided, however, if Landlord reasonably concludes on
the basis of engineering estimates that a particular capital expenditure will
effect savings in other operating expenses, including, without limitation,
energy related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual depreciation therefor, then and
in such event the amount of depreciation for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal.

The following costs and expenses shall be excluded from Landlord’s Operating
Expenses: principal or interest on indebtedness, debt amortization or ground
rent paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Site; capital
improvements to the Property other than Permitted Capital Expenditures; legal
fees, space planner’s fees, architect’s fees, leasing and brokerage commissions,
advertising and promotional expenditures and any other marketing expense
incurred in connection with the leasing of space in the Building (including new
leases, lease amendments, lease terminations and lease renewals); fees, costs
and expenses incurred by Landlord in connection with or relating to claims
against or disputes with tenants of the Building, interest, fines or penalties
for late payment or violations of Legal Requirements by Landlord, if any, except
to the extent incurring such expense is either (a) a reasonable business expense
under the circumstances or (b) caused by a corresponding late payment or
violation of a Legal Requirement by Tenant, in which event Tenant shall be
responsible for the full amount of such expense; the cost of remediation and
removal of “Hazardous Materials” (as that term is defined in Section 5.3 below)
in the Building or on the Site required by “Hazardous Materials Laws” (as that
term is defined in Section 5.3 below), provided, however, that the provisions of
this clause shall not preclude the inclusion of costs with respect to materials
(whether existing at the Property as of the date of this Lease or subsequently
introduced to the Property) which are not as of the date of this Lease (or as of
the date of introduction) deemed to be Hazardous Materials under applicable
Hazardous Materials Laws but which are subsequently deemed to be Hazardous
Materials under applicable Hazardous Materials Laws (it being understood and
agreed that Tenant shall nonetheless be responsible under Section 5.3 of this
Lease for all costs of remediation and removal of Hazardous Materials to the
extent caused by Tenant Parties; and depreciation for the Building.

“Operating Expenses Allocable to the Premises” shall mean (a) the same
proportion of Landlord’s Operating Expenses for and pertaining to the Buildings
as the Rentable Floor Area of the Premises bears to 95% of the Total Rentable
Floor Area of the Buildings plus (b) the same proportion of Landlord’s Operating
Expenses for and pertaining to the Site as the Rentable Floor Area of the
Premises bears to 95% of the Total Rentable Floor Area of the Buildings.

 

Page 11



--------------------------------------------------------------------------------

“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to, Force Majeure (as defined in
Section 6.1), boycotts, strikes, conservation surcharges, embargoes or shortages
and (ii) the cost of any Permitted Capital Expenditures.

“Base Operating Expenses Allocable to the Premises” means (i) the same
proportion of Base Operating Expenses for and pertaining to the Buildings as the
Rentable Floor Area of the Premises bears to 95% of the Rentable Floor Area of
the Buildings plus (ii) the same proportion of Base Operating Expenses for and
pertaining to the Site as the Rentable Floor Area of the Premises bears to 95%
of the Rentable Floor Area of the Buildings.

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises, then Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6. The Base Operating Expenses
Allocable to the Premises do not include any costs in respect of electricity and
HVAC, provision for the payment of which is made in Section 2.8 of this Lease.

Not later than one hundred twenty (120) days after the end of the first calendar
year or fraction thereof ending December 31 and of each succeeding calendar year
during the Term or fraction thereof at the end of the Term, Landlord shall
render Tenant a statement in reasonable detail and according to usual accounting
practices certified by a representative of Landlord, showing for the preceding
calendar year or fraction thereof, as the case may be, Landlord’s Operating
Expenses and Operating Expenses Allocable to the Premises. Said statement to be
rendered to Tenant shall also show for the preceding year or fraction thereof as
the case may be the amounts of operating expenses already paid by Tenant as
additional rent, and the amount of operating expenses remaining due from, or
overpaid by, Tenant for the year or other period covered by the statement.
Within thirty (30) days after the date of delivery of such statement, Tenant
shall pay to Landlord the balance of the amounts, if any, required to be paid
pursuant to the above provisions of this Section 2.6 with respect to the
preceding year or fraction thereof, or Landlord shall credit any amounts due
from it to Tenant pursuant to the above provisions of this Section 2.6 against
(i) monthly installments of fixed rent next thereafter coming due or (ii) any
sums then due from Tenant to Landlord under this Lease (or refund such portion
of the overpayment as aforesaid if the Term has ended and Tenant has no further
obligation to Landlord).

 

Page 12



--------------------------------------------------------------------------------

Within a reasonable period of time after Tenant’s written, reasonable request
therefor, which request may be made only as to the calendar year immediately
preceding the calendar year in which Tenant shall make such request and only
within ninety (90) days of Tenant’s receipt of the aforesaid annual statement
for such preceding calendar year, as a limited audit right, and so long as no
Event of Default exists Landlord shall provide Tenant with back-up information
relating to a specific item of common area costs and expenses, but in no event
shall Tenant withhold payment of all or any portion of its share of the common
area costs and expenses or other amounts due under this Lease on account of such
request. If such examination reveals that Landlord’s Operating Expenses for a
calendar year have been (a) overstated by Landlord, then an equitable adjustment
shall be made in the amount paid or payable pursuant to this Section 2.6 for
such calendar year, and appropriate credit shall be made against (i) monthly
installments of Annual Fixed Rent next thereafter coming due or (ii) any other
sums due from Tenant to Landlord under this Lease (or refund such amount if the
Term has ended and Tenant has no further obligation to Landlord) or
(b) understated by Landlord, then an equitable adjustment shall be made in the
amount paid or payable pursuant to this Section 2.6 for such calendar year and
an appropriate payment shall be made by Tenant to Landlord within thirty
(30) days after Landlord bills Tenant therefor. Tenant agrees that any such
information obtained from Landlord shall remain absolutely confidential, except
for such information Tenant is required to furnish to Tenant’s tax auditors,
accountants, attorneys or others in accordance with any court or administrative
order or proceedings. Without limiting the generality of the foregoing, under no
circumstances shall Tenant provide any such information to any examiner of
Tenant who is being paid by Tenant on a contingent fee basis. The provisions of
the two immediately preceding sentences shall survive the expiration or earlier
termination of this Lease.

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of Annual Fixed
Rent. The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in Landlord’s Operating Expenses for each
calendar year during the Term.

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then, at Landlord’s election, those components of Landlord’s Operating
Expenses that vary based on occupancy for such period shall be adjusted to equal
the amount such components of Landlord’s Operating Expenses would have been for
such period had occupancy been ninety-five percent (95%) throughout such period.

Notwithstanding anything contained herein to the contrary, Landlord hereby
agrees that over the course of the Lease Term it will not collect more than one
hundred percent (100%) of Landlord’s Operating Expenses allocable to such time
period.

 

Page 13



--------------------------------------------------------------------------------

2.7 Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this
Section 2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount
of such excess. In addition, payments by Tenant on account of increases in real
estate taxes anticipated for the then current year shall be made monthly at the
time and in the fashion herein provided for the payment of fixed rent. The
amount so to be paid to Landlord shall be an amount reasonably estimated by
Landlord to be sufficient to provide Landlord, in the aggregate, a sum equal to
Tenant’s share of such increases, at least ten (10) days before the day on which
such payments by Landlord would become delinquent. Not later than one hundred
twenty (120) days after Landlord’s Tax Expenses Allocable to the Premises are
determined for the first such Tax Year or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Term, Landlord shall render
Tenant a statement in reasonable detail certified by a representative of
Landlord showing for the preceding year or fraction thereof, as the case may be,
real estate taxes on the Buildings and the Site and abatements and refunds of
any taxes and assessments. Expenditures for legal fees and for other expenses
incurred in seeking the tax refund or abatement may be charged against the tax
refund or abatement before the adjustments are made for the Tax Year. Said
statement to be rendered to Tenant shall also show for the preceding Tax Year or
fraction thereof as the case may be the amounts of real estate taxes already
paid by Tenant as Additional Rent, and the amount of real estate taxes remaining
due from, or overpaid by, Tenant for the year or other period covered by the
statement. Within thirty (30) days after the date of delivery of the foregoing
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above provisions of this Section 2.7 with
respect to the preceding Tax Year or fraction thereof, or Landlord shall credit
any amounts due from it to Tenant pursuant to the above provisions of this
Section 2.7 against monthly installments of fixed rent next thereafter coming
due (or refund such portion of the overpayment as aforesaid if the Term has
ended and Tenant has no further obligation to Landlord).

Notwithstanding anything contained herein to the contrary, Landlord hereby
agrees that over the course of the Lease Term it will not collect more than one
hundred percent (100%) of real estate taxes allocable to such time period.

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

Terms used herein are defined as follows:

 

  (i) “Tax Year” means the twelve-month period beginning July 1 each year during
the Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date. If during the Lease Term the Tax Year
is changed by applicable law to less than a full 12-month period, the Base Taxes
and Base Taxes Allocable to the Premises shall each be proportionately reduced.

 

Page 14



--------------------------------------------------------------------------------

  (ii) “Landlord’s Tax Expenses Allocable to the Premises” shall mean (a) the
same proportion of Landlord’s Tax Expenses for and pertaining to the Buildings
as the Rentable Floor Area of the Premises bears to 95% of the Total Rentable
Floor Area of the Buildings plus (b) the same proportion of Landlord’s Tax
Expenses for and pertaining to the Site as the Rentable Floor Area of the
Premises bears to 95% of the Total Rentable Floor Area of the Buildings.

 

  (iii) “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate real estate taxes on the Buildings and Site with respect to that Tax
Year, reduced by any abatement receipts with respect to that Tax Year.

 

  (iv) “Base Taxes” is hereinbefore defined in Section 1.1.

 

  (v) “Base Taxes Allocable to the Premises” means (i) the same proportion of
Base Taxes for and pertaining to the Buildings as the Rentable Floor Area of the
Premises bears to 95% of the Total Rentable Floor Area of the Buildings, plus
(ii) the same proportion of Base Taxes for and pertaining to the Site as the
Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Buildings.

 

  (vi) “Real estate taxes” means all taxes and special assessments of every kind
and nature assessed by any governmental authority on the Buildings or Site which
the Landlord shall become obligated to pay because of or in connection with the
ownership, leasing and operation of the Complex, the Buildings and the Property
and reasonable expenses of and fees for any formal or informal proceedings for
negotiation or abatement of taxes (collectively, “Abatement Expenses”), which
Abatement Expenses shall be excluded from Base Taxes and from real estate taxes
in any subsequent year if such expense relates to a Tax Year outside of the
Lease Term. The amount of special taxes or special assessments to be included
shall be limited to the amount of the installment (plus any interest, other than
penalty interest, payable thereon) of such special tax or special assessment
required to be paid during the year in respect of which such taxes arc being
determined. There shall be excluded from such taxes (a) any penalties or
interest owing by reason of Landlord’s failure to pay such taxes when due, and
(b) all income, estate, succession, inheritance and transfer taxes; provided,
however, that if at any time during the Term the present system of ad valorem
taxation of real property shall be changed so that in lieu of the whole or any
part of the ad valorem tax on real property there shall be assessed on Landlord
a capital levy or other tax on the gross

 

Page 15



--------------------------------------------------------------------------------

  rents received with respect to the Complex or Buildings or Property, or a
federal, state, county, municipal, or other local income, franchise, excise or
similar tax, assessment, levy or charge (distinet from any now in effect in the
jurisdiction in which the Property is located) measured by or based, in whole or
in part, upon any such gross rents, then any and all of such taxes, assessments,
levies or charges, to the extent so measured or based, shall be deemed to be
included within the term “real estate taxes” but only to the extent that the
same would be payable if the Site and Buildings were the only property of
Landlord.

 

2.8 Tenant Electricity

Tenant shall pay to Landlord, as Additional Rent, Tenant’s Proportionate Share
(hereinafter defined) of the cost incurred by the Landlord in furnishing
electricity and heating, ventilating and air conditioning (“HVAC”) to the
Building and the Site, including common areas and facilities and space occupied
by tenants, (but expressly excluding utility charges separately chargeable to
tenants for additional or special services), and Tenant shall pay on account
thereof, at the time that monthly installments of Annual Fixed Rent are due and
payable, as Additional Rent, an amount equal to 1/12th (prorated for any partial
month) of the amount estimated by Landlord from time to time as the Tenant’s
Proportionate Share of the annual cost thereof. If with respect to any calendar
year falling within the Term or fraction of a calendar year falling within the
Term at the beginning or end thereof, the Tenant’s Proportionate Share of the
cost of furnishing electricity and HVAC to the Building and the Site exceeds the
amounts payable on account thereof, then Tenant shall pay to Landlord, as
Additional Rent, on or before the thirtieth (30th) day following receipt by
Tenant of the statement referred to below in this Section 2.8, Tenant’s
Proportionate Share of the amount of such excess or if Tenant’s proportionate
share of the cost of furnishing electricity and HVAC to the Building and the
Site is less than the amounts payable on account thereof, then Landlord shall
credit any amounts due from it to Tenant pursuant to the above provisions of
this Section 2.8 against monthly installments of fixed rent next thereafter
coming due and any sums then due from Tenant to Landlord under this Lease (or
refund such portion of the overpayment as aforesaid if the Term has ended and
Tenant has no further obligation to Landlord). For and with respect to the
electricity and HVAC of the Building, the Tenant’s Proportionate Share shall be
a fraction, the numerator of which is the Rentable Floor Area of the Premises
and the denominator of which is the total rentable floor area of the Building
from time to time under lease to tenants, and for and with respect to the
electricity for the Site the Tenant’s Proportionate Share shall be a fraction,
the numerator of which is the Rentable Floor Area of the Premises and the
denominator of which is the total rentable floor area of the Buildings from time
to time under lease to tenants.

Not later than one hundred twenty (120) days after the end of the first calendar
year or fraction thereof ending December 31 and of each succeeding calendar year
during the Term or fraction thereof at the end of the Term, Landlord shall
render Tenant a reasonably detailed accounting certified by a representative of
Landlord showing for the preceding calendar year, or fraction thereof, as the
case may be, the costs of furnishing electricity and HVAC to the Building and
the Site. Said statement to be rendered to

 

Page 16



--------------------------------------------------------------------------------

Tenant also shall show for the preceding year or fraction thereof, as the case
may be, the amount already paid by Tenant on account of electricity and HVAC,
and the amount remaining due from, or overpaid by, Tenant for the year or other
period covered by the statement.

ARTICLE III

Condition of Premises; Alterations

 

3.1 Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.

ARTICLE IV

Landlord’s Covenants: Interruptions and Delays

 

4.1 Landlord Covenants

 

  4.1.1 Services Furnished by Landlord

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6.

 

  4.1.2 Additional Services Available to Tenant

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord.

 

  4.1.3 Roof, Exterior Wall, Floor Slab and Common Facility Repairs

Subject to the escalation provisions of Section 2.6 and except as otherwise
provided in Article VI, (i) to make such repairs to the roof, exterior walls,
floor slabs and common areas and facilities as may be necessary to keep them in
serviceable condition and (ii) to maintain the Building (exclusive of Tenant’s
responsibilities under this Lease) in a first class manner comparable to the
maintenance of similar properties in the Boston West Suburban Market.

 

Page 17



--------------------------------------------------------------------------------

  4.1.4 Door Signs

To provide and install, at Landlord’s expense for the initial installation (all
changes thereafter at Tenant’s expense), letters or numerals on exterior doors
in the Premises to identify Tenant’s official name and Building address; all
such letters and numerals shall be in the building standard graphics and no
others shall be used or permitted on the Premises.

 

4.2 Interruptions and Delays in Services and Repairs, Etc

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building or Site however the necessity may occur. In case Landlord is
prevented or delayed from making any repairs, alterations or improvements, or
furnishing any services or performing any other covenant or duty to be performed
on Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation by reason of Force Majeure (as defined in
Section 6.1 hereof) Landlord shall not be liable to Tenant therefor, nor, except
as expressly otherwise provided in Article VI, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.

In the event that, through no fault of Tenant, the electrical, heating,
ventilating, air conditioning, or all elevator service to the Premises shall be
shut down for more than five (5) full and consecutive business days, but only as
a result of causes which are covered by Landlord’s loss of rentals insurance,
then, Tenant shall be entitled to an abatement of Annual Fixed Rent equal to the
“Insurance Amount” (hereinafter defined). The “Insurance Amount” shall be an
amount equal to the payment actually received by Landlord (but only allocable to
and on account of the Premises) for such shut down of electricity service to the
Premises from Landlord’s insurance earner providing such loss of rents insurance
less the amount of any deductible contained in such loss of rents insurance
coverage. Notwithstanding anything herein contained to the contrary, in no event
shall any of the events referred to in this Section give rise to a claim in
Tenant’s favor that such failure constitutes actual or constructive, total or
partial, eviction from the Premises.

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

 

Page 18



--------------------------------------------------------------------------------

ARTICLE V

Tenant’s Covenants

Tenant covenants and agrees to the following during the term and such further
time as Tenant occupies any part of the Premises;

 

5.1 Payments

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall grant
Landlord access to Tenant’s account with such utility company or provider so
that Landlord can review the utility bills relating to the Premises.

 

5.2 Repair and Yield Up

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises all construction, work, improvements, and all
alterations and additions thereto in good order, repair and condition,
reasonable wear and tear only excepted, first removing (i) all goods and effects
of Tenant, (ii) the wiring installed by or for Tenant’s computer, telephone and
other communication systems and equipment whether located in the Premises or in
any other portion of the Building, including all risers, unless Landlord, by
notice to Tenant given at least ten (10) days before such expiration or
termination, specifies that such wiring need not be removed, and (iii) to the
extent specified by Landlord by notice to Tenant given at least ten (10) days
before such expiration or termination, all alterations and additions made by
Tenant and all partitions installed by or for Tenant, and repairing any damage
caused by such removal and restoring the Premises and leaving them clean and
neat. Tenant shall not permit or commit any waste, and Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damage to common areas in the Building, to the Site or to the Additional
Building caused by Tenant, Tenant’s agents, employees, contractors, sublessees,
licensees, concessionaires or invitees. Tenant shall maintain all its equipment,
furniture and furnishings in good order and repair.

 

5.3 Use

From the commencement of the Term to use and occupy the Premises for the
Permitted Uses only, and not to injure or deface the Premises, Building, the
Additional Building, the Site or any other part of the Complex nor to permit in
the Premises or on the Site any auction sale, vending machine, or inflammable
fluids or chemicals, or nuisance, or the

 

Page 19



--------------------------------------------------------------------------------

emission from the Premises of any objectionable noise or odor, nor to permit in
the Premises anything which would in any way result in the leakage of fluid or
the growth of mold, nor to use or devote the Premises or any part thereof for
any purpose other than the Permitted Uses, nor any use thereof which is
inconsistent with the maintenance of the Building as an office building of the
first class in the quality of its maintenance, use and occupancy, or which is
improper, offensive, contrary to law or ordinance or liable to invalidate or
increase the premiums for any insurance on the Building or its contents or
liable to render necessary any alteration or addition to the Building, Further,
(i) Tenant shall not, nor shall Tenant permit its employees, invitees, agents,
independent contractors, contractors, assignees or subtenants to, keep,
maintain, store or dispose of (into the sewage or waste disposal system or
otherwise) or engage in any activity which might produce or generate any
substance which is or may hereafter be classified as a hazardous material, waste
or substance (collectively “Hazardous Materials”), under federal, state or local
laws, rules and regulations, including, without limitation, 42 U.S.C.
Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et
seq., 49 U.S.C. Section 1802 et seq. and Massachusetts General Laws, Chapter 21E
and the rules and regulations promulgated under any of the foregoing, as such
laws, rules and regulations may be amended from time to time (collectively
“Hazardous Materials Laws”), (ii) Tenant shall immediately notify Landlord of
any incident in. on or about the Premises, the Building or the Site that would
require the filing of a notice under any Hazardous Materials Laws, (iii) Tenant
shall comply and shall cause its employees, invitees, agents, independent
contractors, contractors, assignees and subtenants to comply with each of the
foregoing and (iv) Landlord shall have the right to make such inspections
(including testing) as Landlord shall elect from time to time to determine that
Tenant is complying with the foregoing. Notwithstanding the foregoing, Tenant
may use normal amounts and types of substances typically used for office uses,
provided that Tenant uses such substances in the manner which they are normally
used, and in compliance with all Hazardous Materials Laws and other applicable
laws, ordinances, bylaws, rules and regulations, and Tenant obtains and complies
with all permits required by Hazardous Materials Laws or any other laws,
ordinances, bylaws, rules or regulations prior to the use or presence of any
such substances in the Premises.

 

5.4 Obstructions: Items Visible From Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Additional Building or of the Site used by Tenant
in common with others; not without prior consent of Landlord to permit the
painting or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable rules and regulations now or hereafter made by Landlord, of which
Tenant has been given notice and which are of uniform applicability to all
tenants of the Building, for the care and use of the Building and Site and their
facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to conform to such rules and
regulations.

 

Page 20



--------------------------------------------------------------------------------

5.5 Safety Appliances; Licenses

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Use.

 

5.6 Assignment; Sublease

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under Sections 5.6.1-5.6.6 shall, at Landlord’s election, be void;
shall be of no force and effect; and shall confer no rights on or in favor of
third parties. In addition, Landlord shall be entitled to seek specific
performance of or other equitable relief with respect to the provisions hereof.

 

  5.6.1 Notwithstanding the provisions of Section 5.6 above, in the event Tenant
desires to assign this Lease or to sublet the whole (but not part) of the
Premises (no partial subletting being permitted other than as provided in
Section 5.6.4 below), Tenant shall give Landlord notice (the “Proposed Transfer
Notice”) of any proposed sublease or assignment, and said notice shall specify
the provisions of the proposed assignment or subletting, including (a) the name
and address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 5.6.3 below, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in said Section 5.6.3 (provided, however, that
Landlord shall hold such information confidential having the right to release
same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 5.6.3 below, all other information necessary
to make the determination referred to in said Section 5.6.3 and (e) in the case
of a proposed assignment or subletting pursuant to Section 5.6.4 below, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said
Section 5.6.4.

 

  5.6.2

Landlord shall have the right at its sole option, to be exercised within thirty
(30) days after receipt of Tenant’s Proposed Transfer Notice (the “Acceptance
Period”), to terminate this Lease as of a date specified in a notice to Tenant,
which date shall not be earlier than sixty (60) days nor later than one hundred
and twenty (120) days after Landlord’s notice to Tenant; provided, however, that
upon the termination date as set forth in Landlord’s notice, all obligations
relating to the period after such termination date (but not those relating to
the

 

Page 21



--------------------------------------------------------------------------------

  period before such termination date) shall cease and promptly upon being
billed therefor by Landlord, Tenant shall make final payment of all Annual Fixed
Rent and Additional Rent due from Tenant through the termination date. In the
event that Landlord shall not exercise its termination rights as aforesaid, or
shall fail to give any or timely notice pursuant to this Section the provisions
of Sections 5.6.3, 5.6.5 and 5.6.6 shall be applicable. This Section 5.6.2 shall
not be applicable to an assignment or sublease pursuant to Section 5.6.4.

 

  5.6.3 Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 5.6.2, or shall have failed to give any or timely notice
under Section 5.6.2, then for a period of ninety (90) days (i) after the receipt
of Landlord’s notice stating that Landlord does not elect the termination right,
or (ii) after the expiration of the Acceptance Period, in the event Landlord
shall not give any or timely notice under Section 5.6.2 as the case may be,
Tenant shall have the right to assign this Lease or sublet the whole (but not
part) of the Premises in accordance with the Proposed Transfer Notice provided
that, in each instance, Tenant first obtains the express prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.

 

       Without limiting the foregoing standard, Landlord shall not be deemed to
be unreasonably withholding its consent to such a proposed assignment or
subleasing if:

 

  (a) the proposed assignee or subtenant is a tenant in the Building or
elsewhere on the Site (and Landlord has available space in the Complex) or is in
active negotiation with Landlord or an affiliate of Landlord for premises in the
Building or elsewhere on the Site or is not of a character consistent with the
operation of a first class office building (by way of example Landlord shall not
be deemed to be unreasonably withholding its consent to an assignment or
subleasing to any governmental or quasi-governmental agency), or

 

  (b) the proposed assignee or subtenant is not of good character and
reputation, or

 

  (c) the proposed assignee or subtenant does not possess adequate financial
capability to perform the Tenant obligations with respect to the Subleased
Premises as and when due or required, or

 

  (d) the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.1 hereof, or

 

Page 22



--------------------------------------------------------------------------------

  (e) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to increase
Landlord’s Operating Expenses beyond that which Landlord now incurs for use by
Tenant; (ii) be likely to increase the burden on elevators or other Building
systems or equipment over the burden prior to such proposed subletting or
assignment; or (iii) violate or be likely to violate any provisions or
restrictions contained herein relating to the use or occupancy of the Premises,
or

 

  (f) there shall be existing an Event of Default (defined in Section 7.1) or
there have been three (3) or more Event of Default occurrences during the Term,
or

 

  (g) any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

 

  (h) the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease, or

 

  (i) due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Property.

 

       If Landlord shall consent to the proposed assignment or subletting, as
the case may be, then, in such event, Tenant may thereafter sublease (the whole
but not part of the Premises) or assign pursuant to Tenant’s notice, as given
hereunder; provided, however, that if such assignment or sublease shall not be
executed and delivered to Landlord within ninety (90) days after the date of
Landlord’s consent, the consent shall be deemed null and void and the provisions
of Section 5.6.1 shall be applicable.

 

  5.6.4

Notwithstanding the foregoing provisions of Sections 5.6,5.6.2 and 5.6.3 above,
but subject to the provisions of Sections 5.6.5 and 5.6.6 below, Tenant shall
have the right without Landlord’s consent to assign this Lease or to sublet the
Premises (in whole or in part) to any other entity (the “Successor Entity”) (i)
which controls or is controlled by Tenant or Tenant’s parent corporation, or
(ii) which is under common control with Tenant, or (iii) which purchases all or
substantially all of the assets of Tenant, or (iv) which purchases all or
substantially all of the stock of

 

Page 23



--------------------------------------------------------------------------------

  (or other membership interests in) Tenant or (v) which merges or combines with
Tenant, provided that the entity to which this Lease is so assigned or which so
sublets all of the Premises has a credit worthiness (e.g. assets on a pro forma
basis using generally accepted accounting principles consistently applied and
using the most recent financial statements) which is the same or better than the
Tenant as of the date of this Lease, or with respect to a partial sublease has
the financial capability in Landlord’s sole determination to perform the
obligations relating to the portion of the Premises sublet (the foregoing
transferees referred to, individually or collectively, as a “Permitted
Transferee”). Except in cases of statutory merger, in which case the surviving
entity in the merger shall be liable as the Tenant under this Lease, Tenant
shall continue to remain fully liable under this Lease, on a joint and several
basis with the Permitted Transferee. If any parent or subsidiary of Tenant to
which this Lease is assigned or the Premises sublet (in whole or in part) shall
cease to be such a parent or subsidiary, such cessation shall be considered an
assignment or subletting requiring Landlord’s consent.

 

  5.6.5 In the case of any assignment or subleasing as to which Landlord may
consent (other than an assignment or subletting permitted under Section 5.6.4
above) such consent shall be upon the express and further condition, covenant
and agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate prorations in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, Additional Rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
plus all other profits and increases to be derived by Tenant as a result of such
subletting or assignment, less the reasonable costs of Tenant incurred in such
subleasing or assignment (the definition of which shall be limited to brokerage
commissions, legal fees and alteration expenses and allowances, in each case
actually paid), as set forth in a statement certified by an appropriate officer
of Tenant and delivered to Landlord within thirty (30) days of the full
execution of the sublease or assignment document, amortized over the term of the
sublease or assignment.

 

       All payments of the Assignment/Sublease Profits due Landlord shall be
made within ten (10) days of receipt of same by Tenant.

 

Page 24



--------------------------------------------------------------------------------

  5.6.6 (A) It shall be a condition of the validity of any assignment or
subletting consented to under Section 5.6.3 above, or any assignment or
subletting of right under Section 5.6.4 above, that both Tenant and the assignee
or sublessee enter into a separate written instrument directly with Landlord in
a form and containing terms and provisions reasonably required by Landlord,
including, without limitation, the agreement of the assignee or sublessee to be
bound directly to Landlord for all the obligations of the Tenant under this
Lease (including any amendments or extensions thereof), including, without
limitation, the obligation (a) to pay the rent and other amounts provided for
under this Lease (but in the case of a subletting, the subtenant’s liability for
such payments shall be limited to the amounts payable therefor by such subtenant
under its sublease.), (b) to comply with the provisions of Sections 5.6 through
5.6.6 hereof and (c) to indemnify the “Landlord Parties” (as defined in
Section 8.13) as provided in Section 8.1 hereof. Such assignment or subletting
shall not relieve the Tenant named herein of any of the obligations of the
Tenant hereunder and Tenant shall remain fully and primarily liable therefor and
the liability of Tenant and such assignee (or subtenant, as the case may be)
shall be joint and several. Further, and notwithstanding the foregoing, the
provisions hereof shall not constitute a recognition of the sublease or the
subtenant thereunder, as the case may be, and at Landlord’s option, upon the
termination or expiration of the Lease (whether such termination is based upon a
cause beyond Tenant’s control, a default of Tenant, the agreement of Tenant and
Landlord or any other reason), the sublease shall be terminated.

(B) As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1000.00 and/or (ii) reasonable out of pocket legal fees or other
expenses incurred by Landlord in connection with such request.

(C) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.6 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

(D) The consent by Landlord to an assignment or subletting under Section 5.6.3
above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.

 

Page 25



--------------------------------------------------------------------------------

(E) On or after the occurrence of an “Event of Default” (defined in Section
7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.

(F) Without limiting Tenant’s obligations under Section 5.12, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

 

5.7 Right of Entry

To permit Landlord and its agents to examine the Premises at reasonable times
and upon reasonable prior written or verbal notice (except in the event of an
emergency) and, if Landlord shall so elect, to make any repairs or replacements
Landlord may deem necessary; to remove, at Tenant’s expense, any alterations,
addition, signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the
like not consented to in writing; and to show the Premises to prospective
tenants during the eleven (11) months preceding expiration of the Term and to
prospective purchasers and mortgagees at all reasonable times.

 

5.8 Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 

5.9 Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

 

5.10 Compliance with Laws

To comply with all applicable Legal Requirements now or hereafter in force which
shall impose a duty on Landlord or Tenant relating to or as a result of the use
or occupancy of the Premises; provided that Tenant shall not be required to make
any alterations or additions to the structure, roof, exterior and load bearing
walls, foundation, structural floor slabs and other structural elements of the
Building unless the same are required by such Legal Requirements as a result of
or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this kind. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 5.10.

 

Page 26



--------------------------------------------------------------------------------

5.11 Payment Of Litigation Expenses

As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant or any guarantor.

 

5.12 Alterations

Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld. However, Landlord’s
determination of matters relating to aesthetic issues relating to alterations,
additions or improvements which are visible outside the Premises shall be in
Landlord’s sole discretion. Without limiting such standard Landlord shall not be
deemed unreasonable for withholding approval of any alterations or additions
(including, without limitation, any alterations or additions to be performed by
Tenant under Article III) which (a) in Landlord’s opinion might adversely affect
any structural or exterior element of the Building, any area or element outside
of the Premises, or any facility or base building mechanical system serving any
area of the Building outside of the Premises, or (b) involve or affect the
exterior design, size, height, or other exterior dimensions of the Building or
(c) will require unusual expense to readapt the Premises to normal office use on
Lease termination or expiration or increase the cost of construction or of
insurance or taxes on the Building or of the services called for by Section 4.1
unless Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to such termination
or expiration without expense to Landlord, (d) enlarge the Rentable Floor Area
of the Premises, or (e) are inconsistent, in Landlord’s judgment, with
alterations satisfying Landlord’s standards for new alterations in the Building.
Landlord’s review and approval of any such plans and specifications and consent
to perform work described therein shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the Building and the other
requirements of this Lease with respect to Tenant’s insurance obligations
(herein called “Insurance Requirements”) nor deemed a waiver of Tenant’s
obligations under this Lease with respect to applicable Legal Requirements and
Insurance Requirements nor impose any liability or obligation upon Landlord with
respect to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements nor give right to any other parties. Further, Tenant acknowledges
that Tenant is acting for its own benefit and account, and that Tenant shall not
be acting as Landlord’s agent in performing any work in the Premises,
accordingly, no contractor, subcontractor or supplier shall have a right to lien
Landlord’s interest in the Property in connection with any such work. Within
thirty (30) days after receipt of an invoice from Landlord, Tenant shall pay to
Landlord as a fee for Landlord’s review of any work or plans (excluding any
review respecting initial improvements performed pursuant to

 

Page 27



--------------------------------------------------------------------------------

Article III hereof for which a fee has previously been paid but including any
review of plans or work relating to any assignment or subletting), as Additional
Rent, an amount equal to the sum of: (i) $150.00 per hour, plus (ii) third party
expenses incurred by Landlord to review Tenant’s plans and Tenant’s work. All
alterations and additions shall be part of the Building unless and until
Landlord shall specify the same for removal pursuant to Section 5.2. All of
Tenant’s alterations and additions and installation of furnishings shall be
coordinated with any work being performed by Landlord and in such manner as to
maintain harmonious labor relations and not to damage the Buildings or Site or
interfere with construction or operation of the Buildings and other improvements
to the Site and, except for installation of furnishings, shall be performed by
Landlord’s general contractor or by contractors or workers first approved by
Landlord. Except for work by Landlord’s general contractor, Tenant, before its
work is started, shall secure all licenses and permits necessary therefor;
deliver to Landlord a statement of the names of all its contractors and
subcontractors and the estimated cost of all labor and material to be furnished
by them and security satisfactory to Landlord protecting Landlord against liens
arising out of the furnishing of such labor and material; and cause each
contractor to carry insurance in accordance with Section 8.14 herein, and to
deliver to Landlord certificates of all such insurance. Tenant shall also
prepare and submit to Landlord a set of as-built plans, in both print and
electronic forms, showing such work performed by Tenant to the Premises promptly
after any such alterations, improvements or installations are substantially
complete and promptly after any wiring or cabling for Tenant’s computer,
telephone and other communications systems is installed by Tenant or Tenant’s
contractor. Without limiting any of Tenant’s obligations hereunder, Tenant shall
be responsible, as Additional Rent, for the costs of any alterations, additions
or improvements in or to the Building that are required in order to comply with
Legal Requirements as a result of any work performed by Tenant. Landlord shall
have the right to provide such rules and regulations relative to the performance
of any alterations, additions, improvements and installations by Tenant
hereunder and Tenant shall abide by all such reasonable rules and regulations
and shall cause all of its contractors to so abide including, without
limitation, payment for the costs of using Building services. Tenant agrees to
pay promptly when due the entire cost of any work done on the Premises by
Tenant, its agents, employees, or independent contractors, and not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to the Premises or the Buildings or the Site and immediately
to discharge any such liens which may so attach. Tenant shall pay, as Additional
Rent, 100% of any real estate taxes on the Complex which shall, at any time
after commencement of the Term, result from any alteration, addition or
improvement to the Premises made by Tenant. Tenant acknowledges and agrees that
Landlord shall be the owner of any additions, alterations and improvements in
the Premises or the Building to the extent paid for by Landlord.

 

5.13 Vendors

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.

 

Page 28



--------------------------------------------------------------------------------

5.14 Patriot Act

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned, controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under
Section 7.1 of this Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 8.1 below, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.

ARTICLE VI

Casualty and Taking

 

6.1 Damage Resulting From Casualty

In case during the Lease Term the Building is damaged by fire or casualty and
such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within one hundred twenty (120) days from the time that
repair work would commence as reasonably determined by Landlord, Landlord may,
at its election, terminate this Lease by notice given to Tenant within sixty
(60) days after the date of such fire or other casualty, specifying the
effective date of termination. The effective date of termination specified by
Landlord shall not be less than thirty (30) days nor more than forty-five
(45) days after the date of notice of such termination.

 

Page 29



--------------------------------------------------------------------------------

In case during the last year of the Lease Term, the Premises are damaged by fire
or casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred twenty (120) days
(and/or as to special work or work which requires long lead time then if such
work cannot reasonably be expected to be repaired within such additional time as
is reasonable under the circumstances given the nature of the work) from the
time that repair work would commence as reasonably determined by Landlord,
Tenant may, at its election, terminate this Lease by notice given to Landlord
within sixty (60) days after the date of such fire or other casualty, specifying
the effective date of termination. The effective date of termination specified
by Tenant shall be not less than thirty (30) days nor more than forty-five
(45) days after the date of notice of such termination.

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

If the Building or any part thereof is damaged by fire or casualty and this
Lease is not so terminated, or Landlord or Tenant have no right to terminate
this Lease, and in any such case the holder of any mortgage which includes the
Building as a part of the mortgaged premises or any ground lessor of any ground
lease which includes the Site as part of the demised premises allows the net
insurance proceeds to be applied to the restoration of the Building (and/or the
Site), Landlord promptly after such damage and the determination of the net
amount of insurance proceeds available shall use due diligence to restore the
Premises and the Building in the event of damage thereto (excluding “Tenant’s
Property” (as defined in Section 8.4 hereof)) into proper condition for use and
occupation and a just proportion of the Annual Fixed Rent, Tenant’s share of
operating expenses and Tenant’s share of real estate taxes according to the
nature and extent of the injury to the Premises shall be abated until the
Premises shall have been put by Landlord substantially into such condition
except for punch list items and long lead items. Notwithstanding anything herein
contained to the contrary, Landlord shall not be obligated to expend for such
repair and restoration any amount in excess of the net insurance proceeds (plus
any amount Landlord elects to self-insure pursuant to Section 8.12).

Where Landlord is obligated or otherwise elects to effect restoration of the
Premises, unless such restoration is completed within ten (10) months from the
date of the casualty or taking, such period to be subject, however, to extension
where the delay in completion of such work is due to Force Majeure, as defined
hereinbelow (but in no event beyond sixteen (16) months from the date of the
casualty or taking), Tenant shall have the right to terminate this Lease at any
time after the expiration of such ten month (as extended) period until the
restoration is substantially completed, such termination to take effect as of
the thirtieth (30th) day after the date of receipt by Landlord of Tenant’s
notice, with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within thirty (30) days after
Landlord’s receipt of Tenant’s notice, such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein. “Force Majeure” shall mean any prevention, delay or

 

Page 30



--------------------------------------------------------------------------------

stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war. terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control (excluding Landlord’s financial
difficulties) or attributable to Tenant’s action or inaction.

 

6.2 Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord (or would have been maintained by Landlord had it not
elected to self-insure pursuant to Section 8.12) and such fire or casualty
damage cannot, in the ordinary course, reasonably be expected to be repaired
within thirty (30) days from the time that repair work would commence. Landlord
may, at its election, terminate the Term of this Lease by notice to the Tenant
given within thirty (30) days after such loss. If Landlord shall give such
notice, then this Lease shall terminate as of the date of such notice with the
same force and effect as if such date were the date originally established as
the expiration date hereof.

 

6.3 Rights of Termination for Taking

If the entire Building, or such portion of the Premises or access to the
Premises as to render the balance (if reconstructed to the maximum extent
practicable in the circumstances) unsuitable for Tenant’s purposes, shall be
taken by condemnation or right of eminent domain. Landlord or Tenant shall have
the right to terminate this Lease by notice to the other of its desire to do so,
provided that such notice is given not later than thirty (30) days after Tenant
has been deprived of possession. If either party shall give such notice, then
this Lease shall terminate as of the date of such notice with the same force and
effect as if such date were the date originally established as the expiration
date hereof.

Further, if so much of the Building or Site shall be so taken that continued
operation of the Building would be uneconomic as a result of the taking,
Landlord shall have the right to terminate this Lease by giving notice to Tenant
of Landlord’s desire to do so not later than thirty (30) days after Tenant has
been deprived of possession of the Premises (or such portion thereof as may be
taken). If Landlord shall give such notice, then this Lease shall terminate as
of the date of such notice with the same force and effect as if such date were
the date originally established as the expiration date hereof.

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put

 

Page 31



--------------------------------------------------------------------------------

what may remain of the Premises into proper condition for use and occupation as
nearly like the condition of the Premises prior to such taking as shall be
practicable (excluding Tenant’s Property). Notwithstanding the foregoing.
Landlord shall not be obligated to expend for such repair and restoration any
amount in excess of the net condemnation proceeds made available to it.

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.

 

6.4 Award

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Complex and the Site
and the leasehold hereby created, or any one or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures or improvements paid for by Tenant and which Tenant is permitted
to remove upon the expiration or earlier termination of the Term installed in
the Premises by Tenant at Tenant’s expense and for relocation and moving
expenses, provided that such action and any resulting award shall not affect or
diminish the amount of compensation otherwise recoverable by Landlord from the
taking authority.

ARTICLE VII

Default

 

7.1 Tenant’s Default

 

  (a) If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:

 

  (i) Tenant shall fail to pay any installment of the Annual Fixed Rent,
Additional Rent or other charges for which provision is made herein on or before
the date on which the same become due and payable, and the same continues for
five (5) days after notice from Landlord thereof, or

 

Page 32



--------------------------------------------------------------------------------

  (ii) Landlord having rightfully given the notice specified in subdivision
(i) above twice in any calendar year, Tenant shall thereafter in the same
calendar year fail to pay the Annual Fixed Rent, Additional Rent or any other
monetary amount due under this Lease on or before the date on which the same
become due and payable, or,

 

  (iii) Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Sections 5.6 through 5.6.5 of
this Lease, or

 

  (iv) Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain general liability
insurance, or the employment of labor and contractors within the Premises which
interfere with Landlord’s work, in violation of Exhibit B-l), and such failure
continues for three (3) days after notice from Landlord to Tenant thereof; or

 

  (v) Tenant shall neglect or fail to perform or observe any other requirement,
term, covenant or condition of this Lease (not hereinabove in this
Section 7.1(a) specifically referred to) on Tenant’s part to be performed or
observed and Tenant shall fail to remedy the same within thirty (30) days after
notice to Tenant specifying such neglect or failure, or if such neglect or
failure is of such a nature that Tenant cannot reasonably remedy the same within
such thirty (30) day period, Tenant shall fail to commence promptly to remedy
the same and to prosecute such remedy to completion with diligence and
continuity; or

 

  (vi) Tenant’s leasehold interest in the Premises shall be taken on execution
or by other process of law directed against Tenant; or

 

  (vii)

Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law or regulation
for the

 

Page 33



--------------------------------------------------------------------------------

  relief of debtors, or shall seek or consent to or acquiesce in the appointment
of any trustee, receiver or liquidator of Tenant or of all or any substantial
part of its properties, or shall admit in writing its inability to pay its debts
generally as they become due; or

 

  (vii) A petition shall be filed against Tenant in bankruptcy or under any
other law seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future Federal,
State or other statute, law or regulation and shall remain undismissed or
unstayed for an aggregate of sixty (60) days (whether or not consecutive), or if
any debtor in possession (whether or not Tenant) trustee, receiver or liquidator
of Tenant or of all or any substantial part of its properties or of the Premises
shall be appointed without the consent or acquiescence of Tenant and such
appointment shall remain unvacated or unstayed for an aggregate of sixty
(60) days (whether or not consecutive) then, and in any of said cases
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance).

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than five (5) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

 

  (b) If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re-enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

 

  (c)

In the event that this Lease is terminated under any of the provisions contained
in Section 7.1 (a) or shall be otherwise terminated by breach of any obligation
of Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed herein for the payment thereof, amounts equal to the
several installments of rent and other charges reserved as they would, under the
terms of this Lease, become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or for a period less than the
remainder of the Term, and for the whole thereof, but in the event the Premises
be relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other

 

Page 34



--------------------------------------------------------------------------------

  charges received by Landlord in reletting, after deduction of all expenses
incurred in reletting the Premises (including, without limitation, remodeling
costs, brokerage fees and the like), and in collecting the rent in connection
therewith, in the following manner:

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor shall any
credit of any kind be due for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

  (d)

(i) Landlord may elect, as an alternative, to have Tenant pay liquidated
damages, which election may be made by notice given to Tenant at any time after
the termination of this Lease under this Section 7.1, above, and whether or not
Landlord shall have collected any damages as hereinbefore provided in this
Article VII, and in lieu of all other such damages beyond the date of such
notice. Upon such notice, Tenant shall promptly pay to Landlord, as liquidated
damages, in addition to any damages collected or due from Tenant from any period
prior to such notice and all expenses which Landlord may have incurred with
respect to

 

Page 35



--------------------------------------------------------------------------------

  the collection of such damages, such a sum as at the time of such notice
represents the amount of the excess, if any, of (a) the discounted present
value, at a discount rate of 6%, of the Annual Fixed Rent, Additional Rent and
other charges which would have been payable by Tenant under this Lease for the
remainder of the Lease Term if the Lease terms had been fully complied with by
Tenant, over and above (b) the discounted present value, at a discount rate of
6%, of the Annual Fixed Rent, Additional Rent and other charges that would be
received by Landlord if the Premises were re-leased at the time of such notice
for the remainder of the Lease Term at the fair market value (including
provisions regarding periodic increases in Annual Fixed Rent if such are
applicable) prevailing at the time of such notice as reasonably determined by
Landlord.

In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 7.1, Landlord may elect to collect from Tenant, by notice to Tenant, at
any time after this Lease is terminated under any of the provisions contained in
this Article VII or otherwise terminated by breach of any obligation of Tenant
and before such full recovery, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the sum of (x) the Annual Fixed Rent and all
Additional Rent payable for the lesser of (i) the twelve (12) months ended next
prior to such termination or (ii) the number of months then remaining in the
Term of this Lease, plus (y) the amount of Annual Fixed Rent and Additional Rent
of any kind accrued and unpaid at the time of such election plus any and all
expenses which the Landlord may have incurred for and with respect to the
collection of any of such rent.

(ii) For the purposes of this Article, if Landlord elects to require Tenant to
pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant’s share of excess taxes. Tenant’s
share of excess operating costs and Tenant’s share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.

 

  (e)

In case of any Event of Default, re-entry, dispossession by summary proceedings
or otherwise, Landlord may (i) re-let the Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms which may at
Landlord’s option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term of this Lease and may grant
concessions or free rent to the extent that Landlord considers advisable or
necessary to re-let the same and (ii) may make such alterations, repairs and
decorations in the Premises as Landlord in its sole judgment considers advisable
or necessary for the purpose of reletting the Premises; and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. Landlord shall in no event
be liable in any way whatsoever for failure to re-let the Premises, or, in the
event that the Premises are re-let, for failure to collect the rent under
re-letting. Tenant, for itself

 

Page 36



--------------------------------------------------------------------------------

  and any and all persons claiming through or under Tenant, including its
creditors, upon the termination of this Lease and of the term of this Lease in
accordance with the terms hereof, or in the event of entry of judgment for the
recovery of the possession of the Premises in any action or proceeding, or if
Landlord shall enter the Premises by process of law or otherwise, hereby waives
any right of redemption provided or permitted by any statute, law or decision
now or hereafter in force, and does hereby waive, surrender and give up all
rights or privileges which it or they may or might have under and by reason of
any present or future law or decision, to redeem the Premises or for a
continuation of this Lease for the term of this Lease hereby demised after
having been dispossessed or ejected therefrom by process of law, or otherwise.

 

  (f) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for, Further, nothing contained in
this Lease shall limit or prejudice the right of Landlord to prove for and
obtain in proceedings for bankruptcy or insolvency by reason of the termination
of this Lease, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above.

 

7.2 Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation,
provided, however, that if such failure is of such a nature that Landlord cannot
reasonably remedy the same within such thirty (30) day period and Landlord has
commenced such cure within such thirty (30) day period, Landlord shall have such
additional time as is reasonably required to cure any such default provided
Landlord diligently and continually prosecutes such cure to completion. The
Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against the Landlord from rent thereafter due and payable, but shall look
solely to the Landlord for satisfaction of such claim.

 

Page 37



--------------------------------------------------------------------------------

ARTICLE VIII

Insurance and Indemnity

 

8.1 Tenant’s Indemnity

(a) Indemnity. To the maximum extent permitted by law, Tenant waives any right
to contribution against the Landlord Parties (as hereinafter defined) and agrees
to indemnify and save harmless the Landlord Parties from and against all claims
of whatever nature arising from or claimed to have arisen from (i) any act,
omission or negligence of the Tenant Parties (as hereinafter defined); (ii) any
accident, injury or damage whatsoever caused to any person, or to the property
of any person, occurring in or about the Premises from the earlier of (A) the
date on which any Tenant Party first enters the Premises for any reason or
(B) the Commencement Date, and thereafter throughout and until the end of the
Lease Term, and after the end of the Lease Term for so long after the end of the
Lease Term as Tenant or anyone acting by, through or under Tenant is in
occupancy of the Premises or any portion thereof; (iii) any accident, injury or
damage whatsoever occurring outside the Premises but within the Building or the
garage, or on common areas or the Complex, where such accident, injury or damage
results, or is claimed to have resulted, from any act, omission or negligence on
the part of any of the Tenant Parties, or (iv) any breach of this Lease by
Tenant. Notwithstanding anything contained herein to the contrary, Tenant shall
not be obligated to indemnify a Landlord Party for any claims to the extent that
such Landlord Party’s damages in fact result from such Landlord Party negligence
or willful misconduct. Tenant shall pay such indemnified amounts as they are
incurred by the Landlord Party. This indemnification shall not be construed to
deny or reduce any other rights or obligations of indemnity that any of the
Landlord Parties may have under this Lease or the common law.

(b) Breach. In the event that Tenant breaches any of its indemnity obligations
hereunder or under any other contractual or common law indemnity: (i) Tenant
shall pay to the Landlord Parties all liabilities, loss, cost, or expense
(including attorney’s fees) incurred as a result of said breach; and (ii) the
Landlord Parties may deduct and offset from any amounts due to Tenant under this
Lease any amounts owed by Tenant pursuant to this Section 8.1(b).

(c) No limitation. The indemnification obligations under this Section 8.1 shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

(d) Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form acceptable to Landlord.

(e) Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.

(f) Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition,

 

Page 38



--------------------------------------------------------------------------------

in the event that any action or proceeding shall be brought against one or more
Landlord Parties by reason of any such claim, Tenant, upon request from the
Landlord Party, shall resist and defend such action or proceeding on behalf of
the Landlord Party by counsel appointed by Tenant’s insurer (if such claim is
covered by insurance without reservation) or otherwise by counsel reasonably
satisfactory to the Landlord Party. The Landlord Parties shall not be bound by
any compromise or settlement of any such claim, action or proceeding without the
prior written consent of such Landlord Parties.

 

8.2 Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Complex as Tenant is given the right to use by this Lease
at Tenant’s own risk. The Landlord Parties shall not be liable to the Tenant
Parties for any damage, injury, loss, compensation, or claim (including, but not
limited to, claims for the interruption of or loss to a Tenant Party’s business)
based on, arising out of or resulting from any cause whatsoever, including, but
not limited to, repairs to any portion of the Premises or the Building or the
Complex, any fire, robbery, theft, mysterious disappearance, or any other crime
or casualty, the actions of any other tenants of the Building or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Building or the Complex, or from water, rain or snow that may leak into, or flow
from any part of the Premises or the Building or the Complex, or from drains,
pipes or plumbing fixtures in the Building or the Complex. Any goods, property
or personal effects stored or placed in or about the Premises shall be at the
sole risk of the Tenant Party, and neither the Landlord Parties nor their
insurers shall in any manner be held responsible therefor. The Landlord Parties
shall not be responsible or liable to a Tenant Party, or to those claiming by,
through or under a Tenant Party, for any loss or damage that may be occasioned
by or through the acts or omissions of persons occupying adjoining premises or
any part of the premises adjacent to or connecting with the Premises or any part
of the Building or otherwise. The provisions of this section shall be applicable
until the expiration or earlier termination of the Lease Term and during such
further period as Tenant may use or be in occupancy of any part of the Premises
or of the Building.

 

8.3 Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include broad form contractual liability
coverage, specifically covering but not limited to the indemnification
obligations undertaken by Tenant in this Lease. The minimum limits of liability
of such insurance shall be Three Million and 00/100 Dollars (S3,000,000,00) per
occurrence. In addition, in

 

Page 39



--------------------------------------------------------------------------------

the event Tenant hosts a function in the Premises, Tenant agrees to obtain, and
cause any persons or parties providing services for such function to obtain, the
appropriate insurance coverages as determined by Landlord (including liquor
liability coverage, if applicable) and provide Landlord with evidence of the
same.

 

8.4 Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and containing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises, and other property of Tenant located at the Premises,
which are permitted to be removed by Tenant at the expiration or earlier
termination of the Lease Term except to the extent paid for by Landlord
(collectively “Tenant’s Property”). The business interruption insurance required
by this Section 8.4 shall be in minimum amounts typically carried by prudent
tenants engaged in similar operations, but in no event shall be in an amount
less than the Annual Fixed Rent then in effect during any year during the Term,
plus any Additional Rent due and payable for the immediately preceding year
during the Term. The “all risk” insurance required by this section shall be in
an amount at least equal to the full replacement cost of Tenant’s Property. In
addition, during such time as Tenant is performing work in or to the Premises,
Tenant, at Tenant’s expense, shall also maintain, or shall cause its
contractor(s) to maintain, builder’s risk insurance for the full insurable value
of such work. Landlord and such additional persons or entities as Landlord may
reasonably request shall be named as loss payees, as their interests may appear,
on the policy or policies required by this Lease; provided, however, that with
respect to the “all risk” coverage required hereunder. Landlord shall only be
named as loss payee to the extent that Landlord is required to repair or restore
the property covered thereunder in connection with Article VI hereinbelow. In
the event of loss or damage covered by the “all risk” insurance required by this
Lease, the responsibilities for repairing or restoring the loss or damage shall
be determined in accordance with Article VI. To the extent that Landlord is
obligated to pay for the repair or restoration of the loss or damage covered by
the policy. Landlord shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. To the extent Tenant is obligated to pay for the
repair or restoration of the loss or damage, covered by the policy, Tenant shall
be paid the proceeds of the “all risk” insurance covering the loss or damage. If
both Landlord and Tenant are obligated to pay for the repair or restoration of
the loss or damage covered by the policy, the insurance proceeds shall be paid
to each of them in the pro rata proportion of their obligations to repair or
restore the loss or damage. If the loss or damage is not repaired or restored
(for example, if the Lease is terminated pursuant to Article VI), the insurance
proceeds shall be paid to Landlord and Tenant in the pro rata proportion of
their relative contributions to the cost of the leasehold improvements covered
by the policy.

 

Page 40



--------------------------------------------------------------------------------

8.5 Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant) issued on a form at least as broad as
ISO Business Auto Coverage form CA 00 01 07 97 or other form providing
equivalent coverage; (2) worker’s compensation insurance; and (3) employer’s
liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1000.000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

 

8.6 Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall: (1) be acceptable in
form and content to Landlord; (2) be primary and noncontributory; and
(3) contain an endorsement endeavoring to provide Landlord with thirty
(30) days’ prior notice of cancellation, failure to renew or reduction of amount
of insurance. No such policy shall contain any deductible or self-insured
retention greater than Twenty-Five Thousand and 00/100 Dollars ($25000.00) Such
deductibles and self-insured retentions shall be deemed to be “insurance” for
purposes of the waiver in Section 8.13 below. Landlord reserves the right from
time to time to require Tenant to obtain higher minimum amounts of insurance
based on such limits as are customarily carried with respect to similar
properties in the area in which the Premises are located. The minimum amounts of
insurance required by this Lease shall not be reduced by the payment of claims
or for any other reason. In the event Tenant shall fail to obtain or maintain
any insurance meeting the requirements of this Article, or to deliver such
policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.

 

8.7 Additional Insureds

The commercial general liability and auto insurance carried by Tenant pursuant
to this Lease, and any additional liability insurance carried by Tenant pursuant
to Section 8.3 of this Lease, shall name Landlord, Landlord’s managing agent,
and such other Persons as

 

Page 41



--------------------------------------------------------------------------------

Landlord may reasonably request from time to time as additional insureds with
respect to liability arising out of or related to this Lease or the operations
of Tenant (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured.

 

8.8 Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, are attached as
Exhibit F). Failure by the Tenant to provide the certificates or letters
required by this Section 8.8 shall not be deemed to be a waiver of the
requirements in this Section 8.8. Upon request by Landlord, a true and complete
copy of any insurance policy required by this Lease shall be delivered to
Landlord within ten (10) days following Landlord’s request.

 

8.9 Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify’ the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article. Tenant shall require all such
subtenants and occupants to supply certificates of insurance evidencing that the
insurance requirements of this Article have been met and shall forward such
certificates to Landlord on or before the earlier of (i) the date on which the
subtenant or other occupant or any of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, invitees or
representatives first enters the Premises or (ii) the commencement of the
sublease. Tenant shall be responsible for identifying and remedying any
deficiencies in such certificates or policy provisions.

 

8.10 No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Complex and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Complex or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

Page 42



--------------------------------------------------------------------------------

8.11 Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Complex and equipment of Landlord or any other tenant or subtenant in the
Building shall be higher than they otherwise would be, Tenant shall reimburse
Landlord and/or the other tenants and subtenants in the Building for the
additional insurance premiums thereafter paid by Landlord or by any of the other
tenants and subtenants in the Building which shall have been charged because of
the aforesaid reasons, such reimbursement to be made from time to time on
Landlord’s demand.

 

8.12 Landlord’s Insurance

(a) Required insurance. Landlord shall maintain insurance against loss or damage
with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles as Landlord may reasonably
determine, in an amount equal to at least the replacement value of the Building.
Landlord shall also maintain such insurance with respect to any improvements,
alterations, and fixtures of Tenant located at the Premises to the extent paid
for by Landlord. The cost of such insurance shall be treated as a part of
Landlord’s Operating Expenses. Such insurance shall be maintained with an
insurance company selected by Landlord. Payment for losses thereunder shall be
made solely to Landlord.

(b) Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Complex, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.

(c) Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Landlord’s Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Building.

(d) No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

 

Page 43



--------------------------------------------------------------------------------

8.13 Waiver of Subrogation

The parties hereto waive and release any and all rights of recovery against the
other, and agree not to seek to recover from the other or to make any claim
against the other, and in the case of Landlord, against all “Tenant Parties”
(hereinafter defined), and in the case of Tenant, against all “Landlord Parties”
(hereinafter defined), for any loss or damage incurred by the waiving/releasing
party to the extent such loss or damage is insured under any insurance policy
required by this Lease or which would have been so insured had the party carried
the insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section, The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
mortgagee (if any), each ground lessor (if any), and each of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents or representatives. For the purposes of this Lease, the term
“Tenant Party” or “Tenant Parties” shall mean Tenant, any affiliate of Tenant,
any permitted subtenant or any other permitted occupant of the Premises, and
each of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives.

 

8.14 Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this section shall name Landlord,
Landlord’s managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively “Additional
Insureds”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against

 

Page 44



--------------------------------------------------------------------------------

each Additional Insured. Tenant shall obtain and submit to Landlord, prior to
the earlier of (i) the entry onto the Premises by such contractors or
subcontractors or (ii) commencement of the work or services, certificates of
insurance evidencing compliance with the requirements of this section.

ARTICLE IX

Miscellaneous Provisions

 

9.1 Waiver

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

9.2 Cumulative Remedies

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and are not intended to be exclusive of any other remedies or
means of redress to which such party may be lawfully entitled in case of any
breach or threatened breach by Tenant of any provisions of this Lease. In
addition to the other remedies provided in this Lease, Landlord shall be
entitled to the restraint by injunction of the violation or attempted or
threatened violation of any of the covenants, conditions or provisions of this
Lease or to a decree compelling specific performance of any such covenants,
conditions or provisions.

 

Page 45



--------------------------------------------------------------------------------

9.3 Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed, kept and performed, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the expiration or termination
of this Lease without the consent of Landlord), without hindrance or ejection by
any persons lawfully claiming under Landlord to have title to the Premises
superior to Tenant, subject, however, to the terms of this Lease; the foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied; and it is understood and agreed that this covenant and any and all
other covenants of Landlord contained in this Lease shall be binding upon
Landlord and Landlord’s successors only with respect to breaches occurring
during Landlord’s or Landlord’s successors’ respective ownership of Landlord’s
interest hereunder, including ground or master lessees, to the extent of their
respective interests, as and when they shall acquire same and then only for so
long as they shall retain such interest.

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
beneficiary of any Trust of which any person holding Landlord’s interest is
Trustee, nor any member, manager, partner, director or stockholder nor
Landlord’s managing agent shall ever be personally liable for any such judgment,
or for the payment of any monetary obligation to Tenant. The provision contained
in the foregoing sentence is not intended to, and shall not, limit any right
that Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest, or any action not involving the personal
liability of Landlord (original or successor), any successor Trustee to the
persons named herein as Landlord, or any beneficiary of any Trust of which any
person holding Landlord’s interest is Trustee, or of any manager, member,
partner, director or stockholder of Landlord or of Landlord’s managing agent, to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest aforesaid in the Building, but in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In no event shall Landlord or Tenant
ever be liable to the other party for any indirect or consequential damages
suffered from whatever cause; provided that the foregoing shall not limit or
alter any procedural right or remedy of Landlord under this Lease nor shall the
same apply to the obligations of Tenant with respect to any hold over by Tenant
after the expiration or earlier termination of this Lease. In the event that
Landlord shall be determined to have acted unreasonably in withholding any
consent or approval under this Lease, the sole recourse and remedy of the Tenant
in respect thereof shall be to specifically enforce Landlord’s obligation to
grant such consent or approval, and in no event shall the Landlord be
responsible for any damages of whatever nature in respect of its failure to give
such consent or approval nor shall the same otherwise affect the obligations of
the Tenant under this Lease or act as any termination of this Lease.

 

Page 46



--------------------------------------------------------------------------------

9.4 Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the mortgaged premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 9.4 or Section 9.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest). If any mortgage is listed on Exhibit G then the same shall constitute
notice from the holder of such mortgage for the purposes of this Section 9.4.
Further no Annual Fixed Rent or Additional Rent may be paid by Tenant more than
thirty (30) days in advance except with the prior written consent of all
holder(s) of such mortgages and ground leases, and any such payment without such
consent shall not be binding on such holder(s).

 

9.5 Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

  (a) That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

  (b) That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or. in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. Tenant acknowledges that it has been informed by Landlord that
Landlord has entered into certain agreements with its lenders (“Lenders”) which
require it to include in this Lease (and requires Tenant to include in any
sublease which may be permitted hereunder) the following provisions: (i) no rent
payable under this Lease or under any such sublease may be based in whole or in
part on the income or profits derived from the Premises or any subleased
premises except for percentage rent based on gross (not net) receipts or sales;
(ii) if

 

Page 47



--------------------------------------------------------------------------------

  Lenders succeed to the Landlord’s interests under this Lease and are advised
by Lenders’ counsel that all or any portion of the rent payable under this Lease
is or may be deemed to be unrelated business income within the meaning of the
Internal Revenue Code of the 1986, as amended, or the regulations issued
thereunder, Lenders may elect to amend unilaterally the calculation of rents
under this Lease so that none of the rents payable to Lenders under this Lease
will constitute unrelated business income, provided that such amendment will not
increase the Tenant’s payment obligations or other liability under this Lease or
reduce the Landlord’s obligations under this Lease; and (iii) if Lenders
request, Tenant will be obligated to execute any document Lenders may deem
necessary to effect the amendment of this Lease in accordance with the foregoing
subsection (ii), Further, no Annual Fixed Rent or Additional Rent may be paid by
Tenant more than thirty (30) days in advance except with Lenders’ prior written
consent, and any such payment without such consent shall not be binding on
Lenders.

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 

9.6 Surrender

(A) No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease, provided, however, that the
foregoing shall not apply to the delivery of keys to Landlord or its agents in
its (or their) capacity as managing agent or for purpose of emergency access. In
any event, however, the delivery of keys to any employee of Landlord or of
Landlord’s agents shall not operate as a termination of the Lease or a surrender
of the Premises.

(B) Upon the expiration or earlier termination of the Lease Term, Tenant shall
surrender the Premises to Landlord in the condition as required by Article III
and Sections 5.2 and 5.12, first removing all goods and effects of Tenant and
completing such other removals as may be permitted or required pursuant to
Section 5.2.

 

Page 48



--------------------------------------------------------------------------------

9.7 Brokerage

(A) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the broker, person or
firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Tenant shall defend the
claim against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Tenant relative to dealings by Landlord with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Landlord shall defend the
claim against Tenant with counsel of Landlord’s selection and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker, if any, designated in Section 1.1
hereof.

9.8 Invalidity of Particular Provisions

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is hold invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

9.9 Provisions Binding, Etc

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant, but has
reference only to those instances in which Landlord may have later given consent
to a particular assignment as required by the provisions of Article V hereof.

 

Page 49



--------------------------------------------------------------------------------

9.10 Recording; Confidentiality

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants, investors, subtenants and
attorneys who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same. In the event Tenant is required by law
to provide this Lease or disclose any of its terms, Tenant shall give Landlord
prompt notice of such requirement prior to making disclosure so that Landlord
may seek an appropriate protective order. If failing the entry of a protective
order Tenant is compelled to make disclosure. Tenant shall only disclose
portions of the Lease which Tenant is required to disclose and will exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded to the information so disclosed.

 

9.11 Notices

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice). A copy of all
notices to Tenant shall also be sent to Foley Hoag LLP, 155 Seaport Boulevard,
Boston, MA 02210, Attention: Gil Arie, Esq.

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

 

Page 50



--------------------------------------------------------------------------------

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective.

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

9.12 When lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant hereby
represents and warrants to the other that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
and Tenant has been duly authorized to do so.

 

9.13 Section Headings

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

9.14 Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
in the case of a future mortgage the holder of such mortgage agrees to recognize
the rights of Tenant under this Lease (including the right to use and occupy the
Premises) upon the payment of rent and other charges payable by Tenant under
this Lease and the performance by Tenant of Tenant’s obligations hereunder. In
confirmation of such subordination and recognition, Tenant shall execute and
deliver promptly such instruments of subordination and recognition as such
mortgagee may reasonably request subject to receipt of such instruments of
recognition from such mortgagee as Tenant may reasonably request (Tenant hereby
agreeing to pay any legal or other fees charged by the mortgagee in connection
with providing the same). Tenant hereby appoints such mortgagee (from time to
time) as Tenant’s attorney-in-fact to execute such subordination upon default of
Tenant

 

Page 51



--------------------------------------------------------------------------------

in complying with such mortgagee’s (from time to time) request. In the event
that any mortgagee or its respective successor in title shall succeed to the
interest of Landlord, then, this Lease shall nevertheless continue in full force
and effect and Tenant shall and does hereby agree to attorn to such mortgagee or
successor and to recognize such mortgagee or successor as its landlord. If any
holder of a mortgage which includes the Premises, executed and recorded prior to
the date of this Lease, shall so elect, this Lease and the rights of Tenant
hereunder, shall be superior in right to the rights of such holder, with the
same force and effect as if this Lease had been executed, delivered and
recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage. The election of any such holder
shall become effective upon either notice from such holder to Tenant in the same
fashion as notices from Landlord to Tenant are to be given hereunder or by the
recording in the appropriate registry or recorder’s office of an instrument in
which such holder subordinates its rights under such mortgage to this Lease.

If in connection with obtaining financing for the Building or Complex, a bank,
insurance company, pension trust or other institutional lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or condition its consent thereto, provided
that such modifications do not increase the monetary obligations of Tenant
hereunder or materially adversely affect the leasehold interest hereby created.

 

9.15 Status Reports and Financial Statements

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, within ten (10) days after the request of Landlord made from time to
time, will furnish to Landlord, or any existing or potential holder of any
mortgage encumbering the Premises, the Building, the Site and/or the Complex or
any potential purchaser of the Premises, the Building, the Site and/or the
Complex, (each an “Interested Party”), a statement of the status of any matter
pertaining to this Lease, including, without limitation, acknowledgments that
(or the extent to which) each party is in compliance with its obligations under
the terms of this Lease. In addition, Tenant shall deliver to Landlord, or any
Interested Party designated by Landlord financial statements of Tenant and any
guarantor of Tenant’s obligations under this Lease, as reasonably requested by
Landlord including, but not limited to financial statements for the past three
(3) years, Landlord shall keep any non-public information provided by Tenant
pursuant to this Section 9.15 confidential, and shall not disclose the same
other than (i) to Landlord’s officers, employees and consultants (or to any of
the Interested Parties) or (ii) to the extent required by applicable law or by
any administrative, governmental or judicial proceeding. Any such status
statement or financial statement delivered by Tenant pursuant to this
Section 9.15 may be relied upon by any Interested Party.

 

Page 52



--------------------------------------------------------------------------------

9.16 Self-Help

If there shall be an Event of Default under this Lease, Landlord shall have the
right, but shall not be obligated, to enter upon the Premises and to perform
such obligation notwithstanding the fact that no specific provision for such
substituted performance by Landlord is made in this Lease with respect to such
default. In performing such obligation, Landlord may make any payment of money
or perform any other act. All sums so paid by Landlord (together with interest
at the rate of two and one-half percentage points over the then prevailing prime
or base rate in Boston as set by Bank of America, N.A., or its successor) (but
in no event greater than the maximum rate permitted by applicable law) and all
costs and expenses in connection with the performance of any such act by
Landlord, shall be deemed to be additional rent under this Lease and shall be
payable to Landlord immediately on demand. Landlord may exercise the foregoing
rights without waiving any other of its rights or releasing Tenant from any of
its obligations under this Lease.

 

9.17 Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to the greater of (x) for the first
thirty days in which the Tenant holds over an amount equal to one hundred and
fifty percent (150%) of the Annual Fixed Rent and Additional Rent calculated (on
a daily basis) at the highest rate payable under the terms of this Lease and
after the first thirty days in which the Tenant holds over and thereafter on
amount equal to two hundred percent (200%) of the Annual Fixed Rent and
Additional Rent calculated (on a daily basis) at the highest rate payable under
the terms of this Lease, or (y) the fair market rental value of the Premises, in
each case for the period measured from the day on which Tenant’s hold-over
commences and terminating on the day on which Tenant vacates the Premises. In
addition, Tenant shall save Landlord, its agents and employees harmless and will
exonerate, defend and indemnify Landlord, its agents and employees from and
against any and all damages which Landlord may suffer on account of Tenant’s
hold-over in the Premises after the expiration or prior termination of the term
of this Lease. Nothing in the foregoing nor any other term or provision of this
Lease shall be deemed to permit Tenant to retain possession of the Premises or
hold over in the Premises after the expiration or earlier termination of the
Lease Term. All property which remains in the Building or the Premises after the
expiration or termination of this Lease shall be conclusively deemed to be
abandoned and may either be retained by Landlord as its property or sold or
otherwise disposed of in such manner as Landlord may see fit. If any part
thereof shall be sold, then Landlord may receive the proceeds of such sale and
apply the same, at its option against the expenses of the sale, the cost of
moving and storage, any arrears of rent or other charges payable hereunder by
Tenant to Landlord and any damages to which Landlord may be entitled under this
Lease and at law and in equity.

 

Page 53



--------------------------------------------------------------------------------

9.18 Intentionally Omitted

 

9.19 Security Deposit

(A) Concurrently with the execution of this Lease, Tenant shall pay to Landlord
a security deposit in the amount of $35,218.34 and Landlord shall hold the same,
throughout the Term of this Lease (including the Extended Term, if applicable),
unless sooner returned to Tenant as provided in this Section 9.19, as security
for the performance by Tenant of all obligations on the part of Tenant to be
performed under this Lease. Upon the occurrence of any Event of Default,
Landlord shall have the right from time to time without prejudice to any other
remedy Landlord may have on account thereof, apply such deposit, or any part
thereof, to Landlord’s damages arising from such Event of Default on the part of
Tenant under the terms of this Lease. If Landlord so applies all or any portion
of such deposit, Tenant shall within seven (7) days after notice from Landlord
deposit cash with Landlord in an amount sufficient to restore such deposit to
the full amount stated in this Section 9.19. While Landlord holds any deposit
Landlord shall have no obligation to pay interest on the same and shall have the
right to commingle the same with Landlord’s other funds. Neither the holder of a
mortgage nor the lessor in a ground lease on property which includes the
Premises shall ever be responsible to Tenant for the return or application of
any such deposit, whether or not it succeeds to the position of Landlord
hereunder, unless such deposit shall have been received in hand by such holder
or ground lessor.

(B) (a) Landlord shall return a $17,609.17 portion of such deposit to Tenant so
that the remainder of such deposit shall be $17,609.17 on the first day of the
twenty fifth (25th) month of the Lease Term if (i) Tenant is not then in default
under the terms of this Lease without the benefit of notice or grace,
(ii) Landlord has not applied such deposit or any portion thereof to Landlord’s
damages arising from any default on the part of Tenant, whether or not Tenant
has restored the amount so applied by Landlord and (iii) there have been no more
than two (2) Event of Default occurrences during the Term.

(b) If Tenant believes that it has satisfied all the conditions precedent to a
reduction in the amount of the security deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord determines that all of the
aforesaid conditions are met, the security deposit shall be so reduced in
accordance with this Section.

(c) Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent and Additional
Rent, Landlord shall return the deposit, or so much thereof as shall not have
theretofore been applied in accordance with the terms of this Section 9.19, to
Tenant on the expiration or earlier termination of the term of this Lease (as
the same may have been extended) and surrender possession of the Premises by
Tenant to Landlord in the condition required in the Lease at such time.

 

Page 54



--------------------------------------------------------------------------------

9.20 Late Payment.

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any, Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand. Landlord agrees to
waive the late charges due hereunder for the first late payment by Tenant under
this Lease per calendar year, provided that Landlord receives such payment from
Tenant within five (5) business days of the Due Date (provided further that if
such payment is not received within the aforesaid five (5) business day period,
interest on the Outstanding Amount will accrue as of the original Due Date). Any
other late payments during that same calendar year shall be subject to the
imposition of the late charge immediately following the Due Date as set forth
above.

 

9.21 Additional Rent

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (10) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. In the event that Tenant
shall seek Landlord’s consent or approval under this Lease, then Tenant shall
reimburse Landlord, upon demand, as Additional Rent, for all reasonable costs
and expenses, including legal and architectural costs and expenses, incurred by
Landlord in processing such request, whether or not such consent or approval
shall be given.

 

9.22 Waiver of Trial by Jury

To induce Landlord to enter into this Lease, the Tenant hereby waives any right
to trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.

 

Page 55



--------------------------------------------------------------------------------

9.23 Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

(page ends here)

 

Page 56



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed to be an original.

 

WITNESS:     LANDLORD:       BP RESERVOIR PLACE LLC       By:   Boston
Properties Limited Partnership, its sole manager         By:  

Boston Properties, Inc.,

its general partner

          By:               Name:               Title:         TENANT: ATTEST:  
  PROFITECT, INC.       By:           Name:     By:         Title:   President
or Vice President Name:           (Hereunto Duly Authorized) Title:   Secretary
or Assistant Secretary             By:           Name:           Title:  
Treasurer or Assistant Treasurer         (Hereunto Duly Authorized)

(CORPORATE SEAL)

 

Page 57



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION

A parcel of land (the “Land”) in Waltham and Lexington, Middlesex County,
Massachusetts containing 34.372 acres and shown on that certain plan entitled
“Plan of Land in Waltham and Lexington, Middlesex Co., Mass.,” dated March 6,
1986, prepared by Land Surveys Incorporated, recorded with the Middlesex South
District Registry of Deeds (the “Registry”) in Book 17090, Page End (the
“Plan”), bounded and described as follows:

 

EASTERLY    by the Northern Circumferential Highway (Route 128) by two lines
measuring 1,067.16 feet and 127.72 feet;

SOUTHEASTERLY

AND SOUTHERLY

   by the ramp to Trapelo Road and Trapelo Road by five lines measuring 309.05
feet, 262.57 feet, 122.01 feet, 78.18 feet, and 8.38 feet; NORTHWESTERLY    by
land N/F Reservoir Place Realty Trust, 110 feet; SOUTHERLY    by land N/F
Reservoir Place Realty Trust, 96.07 feet, and by land N/F William and Louise
Butler, 99 feet; NORTHWESTERLY    by land N/F Thomas P. and Sandra H. Kehoe, 105
feet; SOUTHERLY    62 feet, SOUTHEASTERLY    39.27 feet and 160 feet, and
NORTH-EASTERLY    39.27 feet, all by land of N/F Thomas P, and Sandra H. Kehoe;
SOUTHWESTERLY    by Trapelo Road, 95 feet; NORTHWESTERLY    39.27 feet and 100
feet, and SOUTHWESTERLY    102.57 feet, all by land N/F Leonard and Evalyn Weld;
NORTHWESTERLY    275 feet, and SOUTHWESTERLY    122.35, by land N/F Robert L.
and Barbara T. Anderson; NORTHWESTERLY    by two lines measuring 235.15 feet and
284.27 feel, by lands N/F Edward J. and Beverly J. Mirabito, Carol Lane, N/F
Charles J. Senior, Jr., N/F Donald and Shirley Gibbs, N/F Raymond R. and Bridget
Picard, and N/F Henry F. Miller;

 

Page 1

Exhibit A



--------------------------------------------------------------------------------

WESTERLY    by five lines measuring 580.06 feel. 25 feet, 128.21 feet, 344.66
feet and 9.12 feet, by lands N/F Henry P, Miller, N/F John H and Nancy Russell,
N/F Frederick and Anne Creamer, N/F J.S.C. Realty Trust, N/F Santo and Catherine
Lafauci, N/F Jean Yves and Annette Morin, N/F Helen K. Hickey, Priscilla Lane,
N/F Stanley C. and Louise H. Whynock, and the City of Waltham; NORTHEASTERLY   
692.16 feet by land N/F The C-R Trust; EASTERLY    137.39 feet by Route 128;
SOUTHWESTERLY    by two lines measuring 336.67 feet and 286.94 feet by land N/F
Tracer Lane Trust; EASTERLY    by two lines measuring 506.14 feet and 325.94
feet, by land N/F Tracer Lane Trust; NORTHERLY    45 feet, WESTERLY    27 feet,
and NORTHERLY    555.01 feet, all by land N/F Tracer Lane Trust.

Together with the right, in common with others, to use Tracer Lane, a private
way, throughout its entire length over the Land, for access to and from Trapelo
Road, a public way, and for all other purposes for which public ways are
normally used in the City of Waltham and the Town of Lexington, as shown on the
Plan.

Together with the appurtenant right in common with others to use that portion of
the Land located within the easement granted to Boston Edison Company by a Grant
of Easement dated October 2, 1946 and recorded in the Registry in Book 7098,
Page 118, for all purposes allowed under an Agreement with Boston Edison Company
and Albamont Properties, Inc. dated January 31, 1975 and recorded in the
Registry in Book 12771, Page 538.

Together with the appurtenant right and easement, in common with others, to
discharge surface water contained in an Easement Indenture among Tracerlab, Inc.
et al. dated January 9, 1957 and recorded in the Registry in Book 8892, Page
112.

Together with the appurtenant rights and easements, in common with others,
granted to the owner of the Land in (a) an Indenture among Boston Edison Company
et al. Dated September 19, 1966 and recorded in the Registry in Book 11258, Page
79, (b) a Utilities Maintenance Agreement among LFE Inc. et al dated
September 19, 1966 and recorded in the Registry in Book 11258, Page 92, and
(c) an Easement Indenture among 128 Realty Corporation et al. dated September
19, 1966 and recorded in the Registry in Book 11258, Page 061.

 

Page 2

Exhibit A



--------------------------------------------------------------------------------

Together with the right and easement, in common with others, granted the owner
of the Land in an Agreement dated May 12, 1975 and recorded in the Registry in
Book 12892, Page 410.

Together with the right to terminate the Agreement between Leonard N. Weld et
ux. dated April 9, 1974 and recorded in the Registry in Book 12627, Page 235.

 

Page 3

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-l

WORK AGREEMENT

 

1.1   Landlord’s Work    2 1.2   Quality and Performance of Work    2 1.3  
Tenant’s Right to Use Furniture    2

 

Page 1

Exhibit B-1



--------------------------------------------------------------------------------

1.1 Landlord’s Work

Landlord shall, at its sole cost and expense, perform the work listed on Exhibit
B-2 annexed hereto (“Landlord’s Work”). Landlord shall have no responsibility
for the installation or connection of Tenant’s computer, telephone, other
communication equipment, systems or wiring. Landlord shall use reasonable speed
and diligence to perform the Landlord’s Work; provided, however, that Landlord
shall not be liable to Tenant for the failure to complete the Landlord’s Work by
any given date so long as Landlord has used reasonable speed and diligence as
aforesaid. In addition, it is acknowledged and agreed that Landlord will be
performing the Landlord’s Work in the Premises while Tenant is in occupancy
thereof, and accordingly Landlord and Tenant agree to cooperate with each other
in good faith to insure that the Landlord’s Work can be undertaken in an
efficient and cost-effective manner and so as to minimize any unreasonable
interference with Tenant’s business operations in the Premises (consistent with
the nature of the work being performed).

 

1.2 Quality and Performance of Work

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 5.14 of the Lease). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 or any person
hereafter designated in substitution or addition by notice to the party relying.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
under this Exhibit B (if any) (i) not later than the end of the sixth (6th) full
calendar month next beginning after the Commencement Date with respect to the
heating, ventilating and air conditioning systems servicing the Premises, and
(ii) not later than the third (3rd) full calendar month next beginning after the
Commencement Date with respect to Landlord’s Work obligations under this Exhibit
B-l not referenced in (i) above. Tenant shall be deemed conclusively to have
approved Landlord’s Work and shall have no claim that Landlord has failed to
perform any of Landlord’s obligations under this Exhibit B-1. Landlord agrees to
correct or repair at its expense items which are then incomplete or do not
conform to the work described in Exhibit B-2 and as to which, in either case,
Tenant shall have given notice to Landlord, as aforesaid.

 

1.3 Tenant’s Right to Use Furniture

In consideration for the terms set forth in the Lease, Landlord agrees to allow
Tenant to utilize the furniture located in the Premises as of the date of the
Lease (the “Furniture”) during the Lease Term and Tenant agrees to maintain the
same in good order and

 

Page 2

Exhibit B-1



--------------------------------------------------------------------------------

condition reasonable wear and tear excepted. Landlord makes no representation as
to the fitness or suitability of such Furniture for Tenant’s purposes. Tenant
may, as it deems appropriate or necessary, reconfigure the Furniture to combine
with any of Tenant’s furniture and equipment, however. Tenant may not remove the
Furniture from the Premises without Landlord’s prior consent. Landlord shall
have no obligation for the maintenance, repair or replacement of any such
Furniture. Upon the expiration of earlier termination of the Lease Term, Tenant
shall yield up such Furniture to Landlord in the condition required by the
Lease.

 

Page 3

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

PLANS

 

Boston Properties   

Tenant Work Letter

Profiteet

  

Res Place

5/19/10

DELINEATION OF TURN-KEY WORK AND TENANT WORK MATRIX

 

Element    Description    Turn-Key Scope    Tenant
Cost Carpentry    Install Glass Inserts In (4) Doors, Build New Wall In
Reception Area, Remove (1) Door Leading Into Lounge.    X       Remove (1) Door
And Create Wider Opening In Lounge Area.       X    Reconfigure Existing Base
Cabinets To Accept ADA Sink.       X Millwork             Install VCT Flooring
In Room Off Reception area    X    Flooring             Install Wood Flooring
With Rubber Wall Base In Reception Area And Corner Office.       X    Shampoo
Existing Carpet.    X    Ceiling    Replaced Damaged Or Stained Ceiling Tile.   
X    Wall Finishes    Patch and Paint Walls Affected By Work.    X    Gnarus
Advisors    Page 1 of 73    5/28/2010     

 

 

Page 1

Exhibit B-2



--------------------------------------------------------------------------------

LOGO [g34152878.jpg]

 

Page 2

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD SERVICES

 

I. CLEANING

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and, Saturdays
and Sundays.

 

  A. OFFICE AREAS

Cleaning and janitorial services to be provided in the office areas shall
include:

 

  1. Vacuuming, damp mopping of resilient floors and trash removal.

 

  2. Dusting of horizontal surfaces within normal reach (tenant equipment to
remain in place).

 

  3. High dusting and dusting of vertical blinds to be rendered as needed.

 

  B. LAVATORIES

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

  1. Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.

 

  2. Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

  3. High dusting to be rendered as needed.

 

  C. MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

  1. Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

 

Page 1

Exhibit C



--------------------------------------------------------------------------------

  2. High dusting to be rendered as needed.

 

  D. WINDOW CLEANING

All exterior windows shall be washed on the inside and outside surfaces at
frequency necessary to maintain a first class appearance.

 

II. HVAC

 

  A. Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one
(1) person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 3.0 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system’s ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant’s
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.

Operating criteria of the basic system shall not be less than the following:

 

  (i) Cooling season indoor temperatures of not in excess of 73 -79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.

 

  (ii) Heating season minimum room temperature of 68 - 75 degrees Fahrenheit
when outdoor temperatures are 6 degrees Fahrenheit ambient.

 

  B. Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m. Monday
through Friday (legal holidays in all cases excepted).

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
Landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional Rent, upon receipt of billing therefor.

 

Page 2

Exhibit C



--------------------------------------------------------------------------------

III. ELECTRICAL SERVICES

 

  A. Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

  B. In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot, Landlord may at its option require the installation of separate
metering (Tenant being solely responsible for the costs of any such separate
meter and the installation thereof) and direct billing to Tenant for the
electric power required for any such special equipment.

 

  C. Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant. Landlord will clean
lighting fixtures on a regularly scheduled basis at Tenant’s expense.

 

IV. ELEVATORS

Provide passenger elevator service.

 

V. WATER

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI. CARD ACCESS SYSTEM

Landlord will provide a card access system at one entry door of the building.

 

Page 3

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FLOOR PLAN

 

LOGO [g34152880.jpg]

 

Page 1

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

Intentionally Omitted

 

 

Page I

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CERTIFICATE OF INSURANCE

 

LOGO [g34152884.jpg]

 

Page 1

Exhibit F



--------------------------------------------------------------------------------

LOGO [g34152885.jpg]

 

Page 2

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

LIST Of MORTGAGES

Mortgage, Security Agreement and Assignment of Leases and Rents dated July 30,
2009 recorded in the South Middlesex Registry of Deeds at Book 53314, Page 480
from Landlord to Capital One, N.A., said mortgagee having an address Capital
One, N.A., Ten Post Office Square. 11th Floor, Boston, Massachusetts 02109,
Attn: Joshua R. Howes with a courtesy copy to DLA Piper LLP (US). 33 Arch
Street, 26th Floor, Boston, Massachusetts 02110. Attn: Francesco A. DeVito, Esq.

 

Page 1

Exhibit G



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

FIRST AMENDMENT TO LEASE dated as of this 10th day of July, 2012, by and between
BP RESERVOIR PLACE LLC, a Delaware limited liability company (“Landlord”) and
PROFITECT, INC., a Delaware corporation (“Tenant”).

RECITALS

By Lease dated May 28, 2010 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 3,740 square
feet of rentable floor area (the ‘‘Rentable Floor Area of the Existing
Premises”) on the second (2nd) floor of the building (the “Building”) known as
and numbered Reservoir Place Main, 1601 Trapelo Road, Waltham, Massachusetts
(referred to herein as the “Existing Premises”).

Landlord and Tenant have agreed to increase the size of the Premises by adding
thereto an additional 2,183 square feet of rentable floor area (the “Rentable
Floor Area of the First Amendment Additional Premises”) located on the second
(2nd ) floor of the Building, which space is shown on Exhibit A attached hereto
and made a part hereof (the “First Amendment Additional Premises”) upon all of
the same terms and conditions contained in the Lease except as otherwise
provided in this First Amendment to Lease (the “First Amendment”).

Landlord and Tenant are entering into this instrument to set forth said leasing
of the First Amendment Additional Premises and to amend the Lease.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1. Effective as of the First Amendment Additional Premises Commencement Date (as
determined in accordance with Section 1.1 of Exhibit B attached hereto), the
First Amendment Additional Premises shall constitute a part of the “Premises”
demised to Tenant under the Lease, so that the “Premises” (as defined in
Section 1.1 of the Lease), shall include both the First Amendment Additional
Premises and the Existing Premises.

 

2. The Term of the Lease for the Existing Premises and the First Amendment
Additional Premises shall be coterminous.

 

3. (A ) Annual Fixed Rent for the Existing Premises shall continue to be payable
as set forth in the Lease.

(B) Commencing on the First Amendment Additional Premises Commencement Date,
Annual Fixed Rent for the First Amendment Additional Premises shall be payable
at the annual rate of $63,852.75 (being the product of (i) $29.25 and (ii) the
Rentable Floor Area of the First Amendment Additional Premises (being 2,183
square feet)).

 

Page 1



--------------------------------------------------------------------------------

4. For the purposes of computing Tenant’s payments for Operating Expenses
Allocable to the Premises pursuant to Section 2.6 of the Lease, Landlord’s Tax
Expenses Allocable to the Premises pursuant to Section 2.7 of the Lease and
electricity pursuant to Section 2.8 of the Lease, for the portion of the Term on
and after the First Amendment Additional Premises Commencement Date, the
“Rentable Floor Area of the Premises” shall comprise a total of 5,923 square
feet including both the Rentable Floor Area of the Existing Premises (being
3,740 square feet) and the Rentable Floor Area of the First Amendment Additional
Premises (being 2,183 square feet). For the portion of the Lease Term prior to
the First Amendment Additional Premises Commencement Date, the “Rentable Floor
Area of the Premises” shall continue to be the Rentable Floor Area of the
Existing Premises for such purposes.

 

5. Effective as of the First Amendment Additional Premises Commencement Date,
the definition of “Number of Parking Privileges” contained in Section 1.1 of the
Lease shall be deleted in its entirety and the following substituted therefor:

“Privileges for twenty-two (22) automobiles, seven (7) of which are located in
the garage below the Building and fifteen (15) of which are located on the
outdoor surface lot; provided, however, that Landlord may, upon at least ten
(10) business days notice to Tenant given to Tenant at any one time (but no more
than once) during the Lease Term, elect to decrease the number of parking
privileges provided to Tenant in the garage below the Building by one
(1) privilege (in which event the total Number of Parking Privileges provided to
Tenant hereunder shall be twenty-one (21)).”

 

6. The condition of the First Amendment Additional Premises upon Landlord’s
delivery along with any work to be performed by either Landlord or Tenant shall
be as set forth in the Work Agreement attached hereto as Exhibit B and made a
part hereof.

 

7. (A) Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this First Amendment other than Landmark
Real Estate Advisors (the “Broker”); and in the event any claim is made against
Landlord relative to dealings by Tenant with brokers other than the Broker,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment other than the
Broker; and in the event any claim is made against Tenant relative to dealings
by Landlord with brokers other than the Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord shall be solely responsible for the payment of any
commissions due to the Broker on account of the transaction contemplated by this
First Amendment pursuant to separate agreement with said Broker.

 

Page 2



--------------------------------------------------------------------------------

8. Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.

 

9. Except as herein amended the Lease shall remain unchanged and in full force
and effect. All references to the “Lease” shall be deemed to be references to
the Lease as herein amended.

 

10. Each of Landlord and Tenant hereby represents and warrants to the other that
all necessary action has been taken to enter this First Amendment and that the
person signing this First Amendment on its behalf has been duly authorized to do
so.

[signatures appear on next page]

 

Page 3



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument as of the date and year first above written.

 

    LANDLORD: WITNESS:     BP RESERVOIR PLACE LLC       By:  
Boston Properties Limited Partnership, its sole manager                     By:
  Boston Properties, Inc.,           its general partner           By:   LOGO
[g34152890a.jpg]           Name:   David C. Provost           Title:   SVP      
      WITNESS:     TENANT:     LOGO [g34152890b.jpg]     PROFITECT, INC.     By:
  LOGO [g34152890c.jpg]     Name:         Title:   CEO

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT A

FIRST AMENDMENT ADDITIONAL PREMISES

[see attached]



--------------------------------------------------------------------------------

RESERVOIR PLACE    2ND FLOOR WALTHAM, MASSACHUSETTS    2,183 RSF

 

LOGO [g34152892.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

LANDLORD’S WORK

 

1.1 Substantial Completion

 

  (A) Plans and Construction Process.

Landlord’s Work. Landlord shall perform the work listed on Exhibit B-l annexed
hereto (“Landlord’s Work”). Landlord shall have no responsibility for the
installation or connection of Tenant’s computer, telephone, other communication
equipment, systems or wiring. In addition, it is acknowledged and agreed that
Landlord will be performing certain elements of the Landlord’s Work in the
Existing Premises while Tenant is in occupancy thereof, and accordingly Landlord
and Tenant agree to cooperate with each other in good faith to insure that the
Landlord’s Work can be undertaken in an efficient and cost-effective manner and
so as to minimize any unreasonable interference with Tenant’s business
operations in the Existing Premises (consistent with the nature of the work
being performed).

 

  (B) Substantial Completion; Tenant Delay.

 

  (1) Landlord’s Obligations. Subject to delays due to Tenant Delays (as
hereinafter defined) and delays due to Force Majeure, as defined in Section 6.1
of the Lease, Landlord shall use reasonable speed and diligence to have the
Landlord’s Work substantially completed on or before September 1, 2012 (the
“Estimated Commencement Date”), but Tenant shall have no claim against Landlord
for failure so to complete construction of Landlord’s Work in the First
Amendment Additional Premises by any particular date provided that Landlord has
used reasonable speed and diligence as aforesaid.

 

  (2) Definition of Substantial Completion. The First Amendment Additional
Premises shall be treated as having been substantially completed and the First
Amendment Additional Premises Commencement Date shall be deemed to have occurred
on the later of:

 

  (a) The date on which Landlord’s Work, together with common facilities for
access and services to the First Amendment Additional Premises, has been
completed (or would have been completed except for Tenant Delay) except for
items of work and adjustment of equipment and fixtures which can be completed
after occupancy has been taken without causing substantial interference with
Tenant’s use of the First Amendment Additional Premises (i.e. so-called “punch
list” items);

 

  (b) The date when permission has been obtained from the applicable
governmental authority, to the extent required by law, for occupancy by Tenant
of the First Amendment Additional Premises for the Permitted Use, unless the
failure to obtain such permission is due to a Tenant Delay; or



--------------------------------------------------------------------------------

  (c) September 1, 2012.

In the event of any dispute as to the date on which Landlord’s Work has been
completed, the reasonable determination of Landlord’s architect as to such date
shall be deemed conclusive and binding on both Landlord and Tenant.

 

  (3) Incomplete Work. Landlord shall complete as soon as conditions practically
permit any incomplete items of Landlord’s Work, and Tenant shall cooperate with
Landlord in providing access as may be required to complete such work in a
normal manner.

 

  (4) Early Access by Tenant. Landlord shall permit Tenant access for installing
Tenant’s trade fixtures and telecommunications equipment in portions of the
First Amendment Additional Premises prior to substantial completion when it can
be done without material interference with remaining work or with the
maintenance of harmonious labor relations. Any such access by Tenant shall be
upon all of the terms and conditions of the Lease (other than the payment of
Annual Fixed Rent) and shall be at Tenant’s sole risk, and Landlord shall not be
responsible for any injury to persons or damage to property resulting from such
early access by Tenant.

 

  (C) Tenant Delay.

 

  (1) A “Tenant Delay” shall be defined as the following:

 

  (a) Tenant’s failure timely to respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative;

 

  (b) Any delay due to items of work for which there is long lead time in
obtaining the materials therefor or which are specially or specifically
manufactured, produced or milled for the work in or to the First Amendment
Additional Premises and require additional time for receipt or installation;

 

  (c) Any delay due to changes, alterations or additions required or made by
Tenant with respect to items not described on Exhibit B-l; or

 

  (d) Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers, or anyone else engaged by Tenant in connection with the preparation
of the First Amendment Additional Premises for Tenant’s occupancy, including,
without limitation, utility companies and other entities furnishing
communications, data processing or other service, equipment, or furniture.



--------------------------------------------------------------------------------

  (2) Tenant Obligations with Respect to Tenant Delays.

 

  (a) Tenant covenants that no Tenant Delay shall delay commencement of the Term
with respect to the First Amendment Additional Premises or the obligation to pay
Annual Fixed Rent or Additional Rent with respect to the First Amendment
Additional Premises and/or the Existing Premises, regardless of the reason for
such Tenant Delay or whether or not it is within the control of Tenant or any
such employee. Landlord’s Work shall be deemed substantially completed as of the
date when Landlord’s Work would have been substantially completed but for any
Tenant Delays, as determined by Landlord in the exercise of its good faith
business judgment.

 

  (b) Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Work is increased as the result of any Tenant Delay.

 

  (c) Any amounts due from Tenant to Landlord under this Section 1.1(C)(2) shall
be due and payable within thirty (30) days of billing therefor, and shall be
considered to be Additional Rent. Nothing contained in this Section 1.1 (C)(2)
shall limit or qualify or prejudice any other covenants, agreements, terms,
provisions and conditions contained in this Lease.

 

1.2 Quality and Performance of Work

The provisions of Section 1.2 of Exhibit B-l to the Lease shall apply with
respect to the Landlord’s Work in the First Amendment Additional Premises as if
such work were the work described in said Exhibit B-l to the Lease.



--------------------------------------------------------------------------------

EXHIBIT B-l

TURNKEY SCOPE

 

1. Patch and paint walls throughout First Amendment Additional Premises.

 

2. Steam clean carpets in both Existing Premises and First Amendment Additional
Premises.

 

3. Create seven (7) foot wide connecting entry between Existing Premises and
First Amendment Additional Premises in kitchen area in Existing Premises.

 

4. Install solid wood door in kitchenette area in First Amendment Additional
Premises.

 

5. Remove sign above entrance to First Amendment Additional Premises.

 

6. Remove lockset from current entrance to Existing Premises and install on
entrance door to First Amendment Additional Premises.

 

7. Frost entry sidelight to First Amendment Additional Premises.



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

SECOND AMENDMENT TO LEASE dated as of this 13th day of September, 2012, by and
between BP RESERVOIR PLACE LLC, a Delaware limited liability company
(“Landlord”) and PROFITECT, INC., a Delaware corporation (“Tenant”).

RECITALS

By Lease dated May 28, 2010 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 3,740 square
feet of rentable floor area on the second (2nd) floor of the building (the
“Building”) known as and numbered Reservoir Place Main, 1601 Trapelo Road,
Waltham, Massachusetts (referred to herein as the “Existing Premises”).

By First Amendment to Lease dated as of July 10, 2012 (the “First Amendment”),
Landlord and Tenant increased the size of the Premises by adding thereto an
additional 2,183 square feet of rentable floor area located on the second (2nd)
floor of the Building, which space is shown on Exhibit A attached to the First
Amendment (the “First Amendment Additional Premises”) upon the same terms and
conditions set forth in such First Amendment. The Existing Premises as increased
by the First Amendment Additional Premises are hereinafter collectively referred
to as the “Premises”.

Landlord and Tenant have agreed to extend the Term of the Lease for one
(1) period of three (3) years upon all of the same terms and conditions set
forth in the Lease except as set forth in this Second Amendment to Lease (the
“Second Amendment”).

Landlord and Tenant are entering into this instrument to set forth said
extension of the Term of the Lease and to amend the Lease.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

  1. The Term of the Lease, which but for this Second Amendment is scheduled to
expire on July 31, 2013, is hereby extended for one (1) period of three
(3) years commencing on August 1, 2013 and expiring on July 31, 2016 (the “First
Extended Term”), unless sooner terminated in accordance with the provisions of
the Lease, upon all the same terms and conditions contained in the Lease as
herein amended.

 

  2. (A) Prior to the First Extended Term, Annual Fixed Rent shall continue to
be payable as provided in the Lease as amended by Section 3 of the First
Amendment.

(B) During the First Extended Term, being the period from August 1, 2013 to July
31, 2016, Annual Fixed Rent shall be payable at the annual rate of $195,459.00
(being the product of (i) $33.00 and (ii) the Rentable Floor Area of the
Premises (being 5,923 square feet)).



--------------------------------------------------------------------------------

3. (A) For the purpose of computing Tenant’s payments for Operating Expenses
Allocable to the Premises (as that term is defined in the Lease) pursuant to
Section 2.6 of the Lease for the portion of the Term of the Lease on and after
August 1, 2013, the definition of “Base Operating Expenses” contained in
Section 1.1 of the Lease shall be deleted in its entirety and replaced with the
following:

 

BASE OPERATING

EXPENSES:

  

Landlord’s Operating Expenses (as hereinafter

defined in Section 2.6) for calendar year 2013,

being January 1, 2013 through December 31, 2013.

For the portion of the Term of the Lease prior to August 1, 2013, such
definition shall remain unchanged for such purposes.

(B) For the purpose of computing Tenant’s payments for Landlord’s Tax Expenses
Allocable to the Premises (as that term is defined in the Lease) pursuant to
Section 2.7 of the Lease for the portion of the Term of the Lease on and after
August 1, 2013, the definition of “Base Taxes” contained in Section 1.1 of the
Lease shall be deleted in its entirely and replaced with the following:

 

BASE TAXES:

  

Landlord’s Tax Expenses (as hereinafter defined in

Section 2.7) for calendar year 2014, being July 1, 2013 through June 30, 2014.

For the portion of the Term of the Lease prior to August 1, 2013, such
definition shall remain unchanged for such purposes.

 

4. (A) Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Second Amendment other than Landmark
Real Estate Advisors (the “Broker”); and in the event any claim is made against
Landlord relative to dealings by Tenant with brokers other than the Broker,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Second Amendment other than the
Broker; and in the event any claim is made against Tenant relative to dealings
by Landlord with brokers other than the Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord shall be solely responsible for the payment of any
commissions due to the Broker on account of the transaction contemplated by this
Second Amendment pursuant to separate agreement with said Broker.



--------------------------------------------------------------------------------

5. Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.

 

6. Except as herein amended the Lease shall remain unchanged and in full force
and effect. All references to the “Lease” shall be deemed to be references to
the Lease as amended by the First Amendment and as herein amended.

 

7. Each of Landlord and Tenant hereby represents and warrants to the other that
all necessary action has been taken to enter this Second Amendment and that the
person signing this Second Amendment on its behalf has been duly authorized to
do so.

[signatures appear on next page]



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument as of the date and year first above written.

 

    LANDLORD: WITNESS:     BP RESERVOIR PLACE LLC      

By:   Boston Properties Limited Partnership,

   

its sole manager

     

By:   Boston Properties, Inc.,

its general partner

              By:             Name:             Title:    

          TENANT: WITNESS:           PROFITECT, INC.             By:   LOGO
[g341528105c.jpg]           Name:   Guy Yehiav           Title:   CEO

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE

THIRD AMENDMENT TO LEASE dated as of this 8 day of Feb, 2016, is by and between
BP RESERVOIR PLACE LLC, a Delaware limited liability company (“Landlord”) and
PROFITECT, INC., a Delaware corporation (“Tenant”).

RECITALS

By Lease dated May 28, 2010 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 3,740 square
feet of rentable floor area on the second (2nd ) floor of the building (the
“Building”) known as and numbered Reservoir Place Main, 1601 Trapelo Road,
Waltham, Massachusetts (referred to herein as the “Existing Premises”).

By First Amendment to Lease dated as of July 10, 2012 (the “First Amendment”),
Landlord and Tenant increased the size of the Premises by adding thereto an
additional 2,183 square feet of rentable floor area located on the second (2nd )
floor of the Building, which space is shown on Exhibit A attached to the First
Amendment (the “First Amendment Additional Premises”) upon the terms and
conditions set forth in such First Amendment. The Existing Premises as increased
by the First Amendment Additional Premises are hereinafter collectively referred
to as the “Premises”.

By Second Amendment to Lease dated as of September 13, 2012 (the “Second
Amendment”), Landlord and Tenant extended the Term of the Lease for one
(1) period of three (3) years commencing on August 1, 2013 and expiring on
July 31, 2016.

Landlord and Tenant have agreed to extend the Term of the Lease for one
(1) period of five (5) years upon all of the same terms and conditions set forth
in the Lease except as set forth in this Third Amendment to Lease (the “Third
Amendment”).

Landlord and Tenant are entering into this instrument to set forth said
extension of the Term of the Lease and to otherwise amend the Lease as set forth
herein.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1. The Term of the Lease, which but for this Third Amendment is scheduled to
expire on July 31, 2016, is hereby extended for one (1) period of five (5) years
commencing on August 1, 2016 and expiring on July 31, 2021 (the “Second Extended
Term”), unless sooner terminated in accordance with the provisions of the Lease,
upon all the same terms and conditions contained in the Lease as herein amended.

2. (A) Prior to the Second Extended Term, Annual Fixed Rent shall continue to be
payable as provided in the Lease as amended by Section 2 of the Second
Amendment.

 

-1-



--------------------------------------------------------------------------------

(B) During the Second Extended Term, being the period from August 1, 2016 to
July 31, 2021, Annual Fixed Rent shall be payable as follows:

(i) From August 1, 2016 to July 31, 2017, at the annual rate of $207,305.00
(being the product of (i) $35.00 and (ii) the Rentable Floor Area of the
Premises (being 5,923 square feet)).

(ii) From August 1, 2017 to July 31, 2018, at the annual rate of $213,228.00
(being the product of (i) $36.00 and (ii) the Rentable Floor Area of the
Premises).

(iii) From August 1, 2018 to July 31, 2019, at the annual rate of $219,151.00
(being the product of (i) $37.00 and (ii) the Rentable Floor Area of the
Premises).

(iv) From August 1, 2019 to July 31, 2020, at the annual rate of $225,074.00
(being the product of (i) $38.00 and (ii) the Rentable Floor Area of the
Premises).

(v) From August 1, 2020 to July 31, 2021, at the annual rate of $230,997.00
(being the product of (i) $39.00 and (ii) the Rentable Floor Area of the
Premises).

3. (A) For the purpose of computing Tenant’s payments for Operating Expenses
Allocable to the Premises pursuant to Section 2.6 of the Lease for the Second
Extended Term, the definition of “Base Operating Expenses” contained in
Section 1.1 of the Lease shall be deleted in its entirety and replaced with the
following:

 

“Base Operating

Expenses:

   Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2016, being January 1, 2016 through December 31, 2016.”

For the portion of the Term of the Lease prior to August 1, 2016, such
definition shall remain unchanged.

(B) For the purpose of computing Tenant’s payments for Landlord’s Tax Expenses
Allocable to the Premises pursuant to Section 2.7 of the Lease for the Second
Extended Term, the definition of “Base Taxes” contained in Section 1.1 of the
Lease shall be deleted in its entirety and replaced with the following:

 

“Base Taxes:

   Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal
year 2017, being July 1, 2016 through June 30, 2017.”

For the portion of the Term of the Lease prior to August 1, 2016, such
definition shall remain unchanged.

 

-2-



--------------------------------------------------------------------------------

4. Effective as of August 1, 2016, the definition of “Number of Parking
Privileges” contained in Section 1.1. of the Lease shall be deleted in its
entirety and replaced with the following:

 

“Number of Parking Privileges:

   Privileges for parking twenty-one (21) automobiles, eight (8) of which are
located in the garage below the Building and thirteen (13) of which are located
on the outdoor surface lot.”

5. (A) Except as otherwise expressly set forth below in Section 5(B), Tenant
shall accept the Premises in its as-is condition during the Second Extended Term
without any obligation on the Landlord’s part to perform any alterations,
improvements, demolition or other work therein or pertaining thereto.

(B) Notwithstanding Section 5(A), it is understood and agreed that Landlord
shall, at its sole cost and expense, be performing the following work in the
Premises (the work set forth in subclauses 5(B)(i) - (vi) being hereinafter
collectively referred to as “Landlord’s Second Amendment Work”) and that
Landlord shall use reasonable speed and diligence to complete such work during
the month of August 2016:

(i) Demolish unwanted partitions (and partial partition, ~6’) and kitchen as
shown on the plan attached hereto as Exhibit A and incorporated by reference
herein (the “Premises Plan”);

(ii) Replace carpet in CEO’s office and central kitchenette flooring with
building standard wood laminate (similar to conference room and entrance
finishes as of the date hereof);

(iii) Steam clean carpet throughout the Premises;

(iv) Perform work necessary to demolish the kitchen (as shown on the Premises
Plan) and replace laminate with building standard carpet;

(v) Fix door hardware to hall from the central kitchenette; and

(vi) Fix faulty lights and damaged ceiling tiles.

Landlord shall use reasonable speed and diligence to perform the Landlord’s
Second Amendment Work; provided, however, that Landlord shall not be liable to
Tenant for the failure to complete the Landlord’s Second Amendment Work by any
given date so long as Landlord has used reasonable speed and diligence as
aforesaid. In addition, it is acknowledged and agreed that Landlord will be
performing the Landlord’s Second Amendment Work in the Premises while Tenant is
in occupancy thereof, and accordingly Landlord and Tenant agree to cooperate
with each other in good faith to insure that the Landlord’s Second Amendment
Work can be undertaken in an efficient and cost-effective manner and so as to
minimize any unreasonable interference with Tenant’s business operations in the
Premises (consistent with the nature of the work being performed).

 

-3-



--------------------------------------------------------------------------------

(C) Effective as of August 1, 2016, the definition of “Landlord’s Construction
Representative” contained in Section 1.1. of the Lease shall be deleted in its
entirety and replaced with the following:

 

“Landlord’s Construction Representative:

   Ken Chianca”

6. (A) Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Third Amendment other than Landmark
Real Estate Advisors (the “Broker”); and in the event any claim is made against
Landlord relative to dealings by Tenant with brokers other than the Broker,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Third Amendment other than the
Broker; and in the event any claim is made against Tenant relative to dealings
by Landlord with brokers other than the Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord shall be solely responsible for the payment of any
commissions due to the Broker on account of the transaction contemplated by this
Third Amendment pursuant to separate agreement with said Broker.

7. Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.

8. Except as herein amended the Lease shall remain unchanged and in full force
and effect. All references to the “Lease” shall be deemed to be references to
the Lease as amended by the First Amendment and the Second Amendment and as
herein further amended.

9. Each of Landlord and Tenant hereby represents and warrants to the other that
all necessary action has been taken to enter this Third Amendment and that the
person signing this Third Amendment on its behalf has been duly authorized to do
so.

[signatures appear on next page]

 

-4-



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument as of the date and year first above written.

 

    LANDLORD: WITNESS:     BP RESERVOIR PLACE LLC LOGO [g341528105a.jpg]     By:
 

Boston Properties Limited Partnership,

its sole manager

      By:   Boston Properties, Inc.,         its general partner         By:  
LOGO [g341528105b.jpg]         Name:   DAVID C. PROVOST         Title:   SVP    
TENANT:   WITNESS:     PROFITECT, INC.         By:   LOGO [g341528105c.jpg]    
Name:   GUY YEHIAV     Title:   CEO 2-8-2016

 

-5-



--------------------------------------------------------------------------------

Exhibit A: Premises Plan

 

LOGO [g341528106a.jpg]

 

-6-



--------------------------------------------------------------------------------

EXHIBIT C – FURNITURE

 

Quantity    Item Description 1    Appliances - Fridge (bxp) 1    Bookshelf - 2
shelf - wooden 2    Bookshelf - 3 shelf - wooden 1    Bookshelf - 5 shelf -
wooden 1    Cabinet - storage - large plastic 1    Cabinet - storage- medium
metal 4    Chair - armless - white 43    Chair - office - wheeled 11    Chair -
Visitor 2    Chair - Wooden Bar stool 4    Chairs - backless - black 8    Chairs
- Bar - black 1    Credenza - large 16    Cubicles with desk 8    Desk - medium
- wooden 2    Desk - rounded on 1 end - ecru 2    Desk - small - ecru 2    Desk
- small - wooden 1    Desk - T shaped - wooden 1    File cabinet - 2 drawer -
black 3    File Cabinet - 3 drawer 1    File Cabinet - 3 drawer - black 6   
File Cabinet - 3 drawer - ecru 2    File Cabinet - 3 drawer - wooden (attached)
1    Server box 1    Sofa - 3 seat 2    Table - 3’ square - white 1    Table -
coffee 1    Table - Large Boardroom 1    Table - small - silver 1    Table -
small 2 shelf 3    Table - tall black 1    White board - 2x3 7    White Board -
3x4 1    White board - 4x4 4    White Board - 4x6 1    White Board - 4x8 -
wooden trim 1    White board - 5x6